Exhibit 10.117
 
 
LEASE
 
 
RREEF AMERICA REIT II CORP. PPP,
 
Landlord,
 
and
 
ORE PHARMACEUTICALS INC.,
 
Tenant
 
 
Riverfront Office Park
Cambridge, Massachusetts
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
Page
 
1.
USE AND RESTRICTIONS ON USE
1
     
2.
TERM
2
     
3.
RENT
3
     
4.
RENT ADJUSTMENTS
3
     
5.
SECURITY DEPOSIT
5
     
6.
ALTERATIONS
5
     
7.
REPAIR
6
     
8.
LIENS
7
     
9.
ASSIGNMENT AND SUBLETTING
7
     
10.
INDEMNIFICATION
9
     
11.
INSURANCE
9
     
12.
WAIVER OF SUBROGATION
10
     
13.
SERVICES AND UTILITIES
10
     
14.
HOLDING OVER
11
     
15.
SUBORDINATION
12
     
16.
RULES AND REGULATIONS
12
     
17.
REENTRY BY LANDLORD
12
     
18.
DEFAULT
12
     
19.
REMEDIES
13
     
20.
TENANT’S BANKRUPTCY OR INSOLVENCY
15
     
21.
QUIET ENJOYMENT
16
     
22.
CASUALTY
16
     
23.
EMINENT DOMAIN
17
     
24.
SALE BY LANDLORD
17
     
25.
ESTOPPEL CERTIFICATES
18
     
26.
SURRENDER OF PREMISES
18
     
27.
NOTICES
19
     
28.
TAXES PAYABLE BY TENANT
19
     
29.
INTENTIONALLY DELETED
19
     
30.
DEFINED TERMS AND HEADINGS
19
     
31.
TENANT’S AUTHORITY
19
     
32.
FINANCIAL STATEMENTS AND CREDIT REPORTS
20
     
33.
COMMISSIONS
20
     
34.
TIME AND APPLICABLE LAW
20
     
35.
SUCCESSORS AND ASSIGNS
20
     
36.
ENTIRE AGREEMENT
20

 
-i-

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
 
Page
 
37.
EXAMINATION NOT OPTION
20
     
38.
RECORDATION
20
     
39.
PARKING
20
     
40.
RENEWAL OPTION
22
     
41.
LIMITATION OF LANDLORD’S LIABILITY
22


EXHIBIT A – FLOOR PLAN DEPICTING THE PREMISES
1
   
EXHIBIT A-1 – SITE PLAN
1
   
EXHIBIT A-2 – LEGAL DESCRIPTION OF THE LOT
1
   
EXHIBIT B – INITIAL ALTERATIONS
B-1
   
EXHIBIT C – COMMENCEMENT DATE MEMORANDUM
C-1
   
EXHIBIT D – RULES AND REGULATIONS
D-1
   
EXHIBIT E – ELECTRICITY COSTS
E-1

 
-ii-

--------------------------------------------------------------------------------


 
GROSS (BY)-INS OFFICE LEASE
 
REFERENCE PAGES
 
BUILDING:
Riverfront Office Park
One Main Street
Cambridge, Massachusetts 02142
 
LANDLORD:
RREEF AMERICA REIT II CORP. PPP, a Maryland corporation
 
LANDLORD’S ADDRESS:
c/o RREEF Management Company
One Main Street
Cambridge, MA 02142
 
WIRE INSTRUCTIONS AND/OR ADDRESS FOR RENT PAYMENT:
RREEF AMERICA REIT II CORP. PPP
75 Remittance Drive
Suite 6334
Chicago, IL 60675-6334
 
LEASE REFERENCE DATE:
May 14, 2009
   
TENANT:
ORE PHARMACEUTICALS INC., a Delaware corporation
TENANT’S NOTICE ADDRESS:
 
(a) As of beginning of Term:
One Main Street
3rd Floor, Suite 300
Cambridge, Massachusetts 02142
 
(b) Prior to beginning of Term (if different):
38 Sidney Street, 2nd Floor
Cambridge, MA 02139
 
PREMISES ADDRESS:
One Main Street
3rd Floor, Suite 300
Cambridge, Massachusetts 02142
 
PREMISES RENTABLE AREA:
Approximately 4,077 rentable sq. ft. (for outline of Premises see Exhibit A)
   
SCHEDULED COMMENCEMENT DATE:
July 1, 2009
   
TERM OF LEASE:
Approximately Three (3) years beginning on the Commencement Date and ending on
the Termination Date.  The period from the Commencement Date to the last day of
the same month is the “Commencement Month.”

 
 

   
 
 
 
Initials

 
iii

--------------------------------------------------------------------------------



 
TERMINATION DATE:
June 30, 2012
The last day of the thirty-sixth (36th) full calendar month after (if the
Commencement Month is not a full calendar month), or from and including (if the
Commencement Month is a full calendar month), the Commencement Month
   
ANNUAL RENT and MONTHLY INSTALLMENT OF RENT(Article 3):
     
[graphic2.jpg]
 
Provided that Tenant is not then in default, the Monthly Installment of Rent
will be abated for the first two (2) full calendar months of the Term (with rent
for any partial month to be prorated and payable with the rent for the first
full calendar month for which rent is payable).  The actual dates are to be
confirmed per Section 2.1.
All rental amounts are net of Tenant electricity but include Tenant’s
Proportionate Share of Base Year Expenses, Base Year Insurance and Base Year
Taxes.
 
BASE YEAR (EXPENSES):
Calendar Year 2009
   
BASE YEAR (INSURANCE):
Calendar Year 2009
   
BASE YEAR (TAXES):
Taxes for July 1, 2009 to June 30, 2010
   
TENANT’S PROPORTIONATE SHARE:
1.27% (4,077 rsf Premises / 322,274 rsf Building).  The Building at One Main
Street has approximately 322,274 rentable square feet.
   
SECURITY DEPOSIT:
$25,141.50
   
ASSIGNMENT/SUBLETTING FEE:
$1,000.00
       
AFTER-HOURS HVAC COST:
$1.00 per heat pump per hour with a minimum charge of $30.00 per request,
subject to change at any time
   
PARKING
4 passes at $225.00 per month each (see Article 39)
   
REAL ESTATE BROKER DUE COMMISSION:
Cushman & Wakefield of Massachusetts, Inc., for Landlord; Colliers Meredith &
Grew, for Tenant
   
TENANT’S SIC CODE:
     
BUILDING BUSINESS HOURS:
Monday through Friday 8:00 a.m. – 6:00 p.m. (excluding Massachusetts state
holidays)
Saturday 8:00 a.m. – 12:00 p.m.
   
AMORTIZATION RATE:
9%

 
 

   
 
 
 
Initials

 
iv

--------------------------------------------------------------------------------


 
The Reference Pages information is incorporated into and made a part of the
Lease.  In the event of any conflict between any Reference Pages information and
the Lease, the Lease shall control.  This Lease includes Exhibits A through E,
all of which are made a part of this Lease.
 
LANDLORD:
TENANT:
   
RREEF AMERICA REIT II CORP. PPP, a Maryland corporation
ORE PHARMACEUTICALS INC., a Delaware corporation
   
By:RREEF Management Company, a Delaware corporation, Authorized Agent
     
By:            /s/ Robert
Seaman                                                       
By:          /s/ Mark J.
Gabrielson                                                         
   
Name:                 Robert Seaman
Name:     Mark J.
Gabrielson                                                              
   
Title:                 Vice President - District Manager
Title:                CEO                                                                        
 
   
Dated: June 9, 2009
Dated: June 4, 2009

 
 

   
 
 
 
Initials

 
v

--------------------------------------------------------------------------------


 
LEASE
 
By this Lease Landlord leases to Tenant and Tenant leases from Landlord the
Premises in the Building as set forth and described on the Reference Pages.  The
Premises are depicted on the floor plan attached hereto as Exhibit A, and the
Building is depicted on the site plan attached hereto as Exhibit A-1.  The
Building is located on the Lot legally described on Exhibit A-2.  The Reference
Pages, including all terms defined thereon, are incorporated as part of this
Lease.
 
1. USE AND RESTRICTIONS ON USE.
 
1.1 The Premises are to be used solely for general office purposes.  Tenant
shall not do or permit anything to be done in or about the Premises which will
in any way unreasonably obstruct or interfere with the rights of other tenants
or occupants of the Building or injure, annoy, or disturb them, or allow the
Premises to be used for any unlawful purpose, or commit any waste.  Tenant shall
not do, permit or suffer in, on, or about the Premises the sale of any alcoholic
liquor without the written consent of Landlord first obtained.  Tenant shall
comply with all governmental laws, ordinances and regulations applicable to the
use of the Premises and its occupancy and shall promptly comply with all
governmental orders and directions for the correction, prevention and abatement
of any violations in the Building or appurtenant land, caused or permitted by,
or resulting from the specific use by, Tenant, or in or upon, or in connection
with, the Premises, all at Tenant’s sole expense.  Tenant shall not do or permit
anything to be done on or about the Premises or bring or keep anything into the
Premises which will in any way increase the rate of, invalidate or prevent the
procuring of any insurance protecting against loss or damage to the Building or
any of its contents by fire or other casualty or against liability for damage to
property or injury to persons in or about the Building or any part
thereof.  Tenant shall have access to the Premises 24 hours per day, seven days
per week.  Landlord acknowledges and agrees that Tenant’s use of the Premises
for general office purposes shall not violate this Section 1.1.
 
1.2 Tenant shall not, and shall not direct, suffer or permit any of its agents,
contractors, employees, licensees or invitees (collectively, the “Tenant
Entities”) to at any time handle, use, manufacture, store or dispose of in or
about the Premises or the Building any (collectively “Hazardous Materials”)
flammables, explosives, radioactive materials, hazardous wastes or materials,
toxic wastes or materials, or other similar substances, petroleum products or
derivatives or any substance subject to regulation by or under any federal,
state and local laws and ordinances relating to the protection of the
environment or the keeping, use or disposition of environmentally hazardous
materials, substances, or wastes, presently in effect or hereafter adopted, all
amendments to any of them, and all rules and regulations issued pursuant to any
of such laws or ordinances (collectively “Environmental Laws”), nor shall Tenant
suffer or permit any Hazardous Materials to be used in any manner not fully in
compliance with all Environmental Laws, in the Premises or the Building and
appurtenant land or allow the environment to become contaminated with any
Hazardous Materials.  Notwithstanding the foregoing, Tenant may handle, store,
use or dispose of products containing small quantities of Hazardous Materials
(such as aerosol cans containing insecticides, toner for copiers, paints, paint
remover and the like) to the extent customary and necessary for the use of the
Premises for general office purposes; provided that Tenant shall always handle,
store, use, and dispose of any such Hazardous Materials in a safe and lawful
manner and never allow such Hazardous Materials to contaminate the Premises,
Building and appurtenant land or the environment.  Tenant shall protect, defend,
indemnify and hold each and all of the Landlord Entities (as defined in Article
30) harmless from and against any and all loss, claims, liability or costs
(including court costs and attorney’s fees) incurred by reason of any actual or
asserted failure of Tenant to fully comply with all applicable Environmental
Laws, or the presence, handling, use or disposition in or from the Premises of
any Hazardous Materials by Tenant or any Tenant Entity (even though permissible
under all applicable Environmental Laws or the provisions of this Lease), or by
reason of any actual or asserted failure of Tenant to keep, observe, or perform
any provision of this Section 1.2.
 
1.3 The Tenant shall have, as appurtenant to the Premises, rights to use in
common with others entitled thereto:
 
1.3.1 the common facilities included in the Building or the Lot, including
common walkways, driveways, lobbies, hallways, ramps, stairways and elevators,
and, subject to availability, the conference facility located on the first floor
of the Building;
 
1

--------------------------------------------------------------------------------


 
1.3.2 subject to Article 39, the Parking Facility (including the visitor’s
parking area and parking spaces reserved for the disabled), at locations which
may from time to time be designated by Landlord within the Parking
Facility.  Use of the parking facility shall be subject to the right of the
Landlord to restrict parking during snowplowing operations, and during repair,
maintenance and restriping work affecting the parking area;
 
1.3.3 the pipes, ducts, conduits, wires and appurtenant equipment serving the
Premises; and
 
1.3.4 if the Premises include less than the entire rentable area of any floor,
the common toilets in the central core area of such floor.
 
Such rights shall always be subject to the Rules and Regulations set forth in
Exhibit D as the same may be reasonably amended by the Landlord from time to
time, and such other reasonable rules and regulations from time to time
established by Landlord by suitable notice, and to the right of Landlord to
designate and change from time to time areas and facilities so to be used,
provided such designations and changes do not deprive Tenant of the substantive
benefits of such areas and facilities.
 
Not included in the Premises are the ceiling, the floor and all perimeter walls
of the space identified in Exhibit A, except the inner surfaces thereof and the
perimeter doors and windows.  Tenant agrees that Landlord shall have the right
to place in the Premises (but in such manner as not unreasonably to interfere
with Tenant’s use of the Premises) utility lines, telecommunication lines,
shafts, pipes and the like, for the use and benefit of Landlord and other
tenants in the Building, and to replace and maintain and repair such lines,
pipes and the like, in, over and upon the Premises.  Such utility lines, pipes
and the like, shall not be deemed part of the Premises under this Lease.
 
2. TERM.
 
2.1 The Term of this Lease shall begin on the date (“Commencement Date”) which
shall be the later of the Scheduled Commencement Date as shown on the Reference
Pages and the date that Landlord shall tender possession of the Premises to
Tenant, and shall terminate on the date as shown on the Reference Pages
(“Termination Date”), unless sooner terminated by the provisions of this Lease.
Landlord shall tender possession of the Premises with all the work, if any, to
be performed by Landlord pursuant to Exhibit B to this Lease (“Landlord’s Work”)
substantially completed.  Tenant shall deliver a punch list of items not
completed within thirty (30) days after Landlord tenders possession of the
Premises and Landlord agrees to proceed with due diligence to perform its
obligations regarding such items.  Tenant shall, at Landlord’s request, execute
and deliver a memorandum agreement provided by Landlord in the form of Exhibit C
attached hereto, setting forth the actual Commencement Date, Termination Date
and, if necessary, a revised rent schedule.  Notwithstanding the foregoing, in
the event Landlord substantially completes Landlord’s Work prior to the
Scheduled Commencement Date, provided Landlord gives Tenant at least thirty (30)
days prior notice, Landlord may tender possession of the Premises to Tenant and
if Tenant in its sole discretion elects to accept early delivery of the
Premises, the Commencement Date shall be the date of such early delivery of the
Premises to Tenant.  Landlord represents and warrants to Tenant that the
Premises is not subject to any lease or occupancy agreement currently in force
and effect other than this Lease.
 
2.2 Tenant agrees that in the event of the inability of Landlord to deliver
possession of the Premises on the Scheduled Commencement Date for any reason
other than the gross negligence or willful misconduct of Landlord, Landlord
shall not be liable for any damage resulting from such inability, but Tenant
shall not be liable for any rent until the time when Landlord can, after notice
to Tenant, deliver possession of the Premises to Tenant.  No such failure to
give possession on the Scheduled Commencement Date shall affect the other
obligations of Tenant under this Lease, except that if Landlord is unable to
deliver possession of the Premises within ninety (90) days after the Scheduled
Commencement Date (other than as a result of strikes, shortages of materials,
holdover tenancies or similar matters beyond the reasonable control of Landlord
and Tenant is notified by Landlord in writing as to such delay), Tenant shall
have the option to terminate this Lease unless said delay is as a result
of:  (a) Tenant’s failure to agree to plans and specifications and/or
construction cost estimates or bids; (b) Tenant’s request for materials,
finishes or installations other than Landlord’s standard except those, if any,
that Landlord shall have expressly agreed to furnish without extension of time
agreed by Landlord; (c) Tenant’s change in any plans or specifications; or, (d)
performance or completion by a party employed by Tenant (each of the foregoing,
a “Tenant Delay”).  If any delay is the result of a Tenant Delay, the
Commencement Date and the payment of rent under this Lease shall be accelerated
by the number of days of such Tenant Delay.
 
2

--------------------------------------------------------------------------------


 
2.3 In the event Landlord permits Tenant, or any agent, employee or contractor
of Tenant, to enter, use or occupy the Premises prior to the Commencement Date,
such entry, use or occupancy shall be subject to all the provisions of this
Lease other than the payment of rent, including, without limitation, Tenant’s
compliance with the insurance requirements of Article 11.  Said early possession
shall not advance the Termination Date.
 
3. RENT.
 
3.1 Tenant agrees to pay to Landlord the Annual Rent in effect from time to time
by paying the Monthly Installment of Rent then in effect on or before the first
day of each full calendar month during the Term, except that the first full
month’s rent shall be paid upon the execution of this Lease.  The Monthly
Installment of Rent in effect at any time shall be one-twelfth (1/12) of the
Annual Rent in effect at such time.  Rent for any period during the Term which
is less than a full month shall be a prorated portion of the Monthly Installment
of Rent based upon the number of days in such month.  Said rent shall be paid to
Landlord, without deduction or offset and without notice or demand, at the Rent
Payment Address, as set forth on the Reference Pages, or to such other person or
at such other place as Landlord may from time to time designate in
writing.  Unless specified in this Lease to the contrary, all amounts and sums
payable by Tenant to Landlord pursuant to this Lease shall be deemed additional
rent.
 
3.2 Tenant recognizes that late payment of any rent or other sum due under this
Lease will result in administrative expense to Landlord, the extent of which
additional expense is extremely difficult and economically impractical to
ascertain.  Tenant therefore agrees that if rent or any other sum is not paid
within ten (10) days after the date such payment is due and payable pursuant to
this Lease on more than two (2) occasion during any calendar year, beginning
with the third (3rd) such late payment and for every subsequent late payment
during such calendar year a late charge shall be imposed in an amount equal to
the greater of:  (a) Fifty Dollars ($50.00), or (b) five percent (5%) of the
unpaid rent or other payment.  The amount of the late charge to be paid by
Tenant shall be reassessed and added to Tenant’s obligation for each successive
month until paid.  The provisions of this Section 3.2 in no way relieve Tenant
of the obligation to pay rent or other payments on or before the date on which
they are due, nor do the terms of this Section 3.2 in any way affect Landlord’s
remedies pursuant to Article 19 of this Lease in the event said rent or other
payment is unpaid after date due.
 
3.3 Tenant hereby acknowledges and agrees that the obligations of Tenant
hereunder shall be separate and independent covenants and agreements, that rent
shall continue to be payable in all events and that the obligations of Tenant
hereunder shall continue unaffected, unless the requirement to pay or perform
the same shall have been terminated pursuant to an express provision of this
Lease.  Landlord and Tenant each acknowledges and agrees that the independent
nature of the obligations of Tenant hereunder represents fair, reasonable, and
accepted commercial practice with respect to the type of property subject to
this Lease.  Such acknowledgements by Tenant are a material inducement to
landlord entering into this Lease.
 
4. RENT ADJUSTMENTS.
 
4.1 For the purpose of this Article 3.3, the following terms are defined as
follows:
 
4.1.1 Lease Year:  Each fiscal year (as determined by Landlord from time to
time) falling partly or wholly within the Term.
 
4.1.2 Expenses:  All costs of operation, maintenance, repair, replacement and
management of the Building (including the amount of any credits which Landlord
may grant to particular tenants of the Building in lieu of providing any
standard services or paying any standard costs described in this Section 4.1.2
for similar tenants), as determined in accordance with generally accepted
accounting principles, including the following costs by way of illustration, but
not limitation: water and sewer charges; utility costs, including, but not
limited to, the cost of heat, light, power, steam, gas; waste disposal; the cost
of janitorial services; the cost of security and alarm services (including any
central station signaling system); costs of cleaning, repairing, replacing and
maintaining the common areas, including parking and landscaping, window cleaning
costs; labor costs; costs and expenses of managing the Building including
management and/or administrative fees (such as processing charges to provide
various services for the Building) not in excess of the range of such fees paid
by similar buildings in the Cambridge, Massachusetts market; air conditioning
maintenance costs; elevator maintenance fees and supplies; material costs;
equipment costs including the cost of maintenance, repair and service agreements
and rental and leasing costs; purchase costs of equipment; current rental and
leasing costs of items which would be capital items if purchased; tool costs;
licenses, permits and inspection fees; wages and salaries; employee benefits and
payroll taxes; accounting and legal fees; any sales, use or service taxes
incurred in connection therewith.  Expenses, which tenants of the Building pay
based on their rentable square feet, shall also include the amounts paid to
subsidize the operation of any cafeterias or restaurants in Riverfront Office
Park, however, if an amount for this item is included in the Base Year
(Expenses) amount and subsequently during the Term the subsidy is reduced to
below the amount included in the Base Year (Expenses) amount, the Base Year
(Expenses) amount will be reduced accordingly.  In addition, Landlord shall be
entitled to recover, as additional rent (which, along with any other capital
expenditures constituting Expenses, Landlord may either include in Expenses or
cause to be billed to Tenant along with Expenses and Taxes but as a separate
item), Tenant’s Proportionate Share of: (i) an allocable portion of the cost of
capital improvement items which are reasonably calculated to reduce operating
expenses; (ii) the cost of fire sprinklers and suppression systems and other
life safety systems; and (iii) other capital expenses which are required under
any governmental laws, regulations or ordinances that occur after the date of
this Lease; but the costs described in this sentence shall be amortized over the
reasonable life of such expenditures in accordance with such reasonable life and
amortization schedules as shall be determined by Landlord in accordance with
generally accepted accounting principles, with interest on the unamortized
amount at one percent (1%) in excess of the Wall Street Journal prime lending
rate announced from time to time.  Expenses shall not include Taxes, Insurance
Costs, depreciation or amortization of the Building or equipment in the Building
except as provided herein, loan principal payments, costs of alterations of
tenants’ premises, leasing commissions, interest expenses on long-term
borrowings or advertising costs.
 
3

--------------------------------------------------------------------------------


 
4.1.3 Taxes:  Real estate taxes and any other taxes, charges and assessments
which are levied with respect to the Building or the land appurtenant to the
Building, or with respect to any improvements, fixtures and equipment or other
property of Landlord, real or personal, located in the Building and used in
connection with the operation of the Building and said land, any payments to any
ground lessor in reimbursement of tax payments made by such lessor; and all
fees, expenses and costs incurred by Landlord in investigating, protesting,
contesting or in any way seeking to reduce or avoid increase in any assessments,
levies or the tax rate pertaining to any Taxes to be paid by Landlord in any
Lease Year.  Taxes shall not include any corporate franchise, or estate,
inheritance or net income tax, or tax imposed upon any transfer by Landlord of
its interest in this Lease or the Building or any taxes to be paid by Tenant
pursuant to Article 28.
 
4.1.4 Insurance Costs:  Any and all insurance charges of or relating to all
insurance policies and endorsements deemed by Landlord to be reasonably
necessary or desirable and relating in any manner to the protection,
preservation, or operation of the Building or any part thereof.
 
4.2 If in any Lease Year, (i) Expenses paid or incurred shall exceed Expenses
paid or incurred in the Base Year (Expenses) and/or (ii) Taxes paid or incurred
by Landlord in any Lease Year shall exceed the amount of such Taxes which became
due and payable in the Base Year (Taxes), and/or (iii) Insurance Costs paid or
incurred by Landlord in any Lease Year shall exceed the amount of such Insurance
Costs which became due and payable in the Base Year (Insurance), Tenant shall
pay as additional rent for such Lease Year Tenant’s Proportionate Share of each
such excess amount.
 
4.3 The annual determination of Expenses and Insurance Costs shall be made by
Landlord and shall be binding upon Landlord and Tenant, subject to the
provisions of this Section 4.3.  During the Term, Tenant may review, at Tenant’s
sole cost and expense, the books and records supporting such determination in an
office of Landlord, or Landlord’s agent, during normal business hours, upon
giving Landlord five (5) days advance written notice within sixty (60) days
after receipt of such determination, but in no event more often than once in any
one (1) year period, subject to execution of a confidentiality agreement
acceptable to Landlord, and provided that if Tenant utilizes an independent
accountant to perform such review it shall be one of national or regional
standing which is reasonably acceptable to Landlord, is not compensated on a
contingency basis and is also subject to such confidentiality agreement.  If
Tenant fails to object to Landlord’s determination of Expenses and Insurance
Costs within ninety (90) days after receipt, or if any such objection fails to
state with specificity the reason for the objection, Tenant shall be deemed to
have approved such determination and shall have no further right to object to or
contest such determination. In the event that during all or any portion of any
Lease Year or Base Year, the Building is not fully rented and occupied Landlord
shall  make an appropriate adjustment in occupancy-related Expenses for such
year for the purpose of avoiding distortion of the amount of such Expenses to be
attributed to Tenant by reason of variation in total occupancy of the Building,
by employing consistent and sound accounting and management principles to
determine Expenses that would have been paid or incurred by Landlord had the
Building been one hundred percent (100%) rented and occupied, and the amount so
determined shall be deemed to have been Expenses for such Lease Year or Base
Year, as applicable.
 
4

--------------------------------------------------------------------------------


 
4.4 Prior to the actual determination thereof for a Lease Year, Landlord may
from time to time estimate Tenant’s liability for Expenses, Insurance Costs
and/or Taxes under Section 4.1, Article 6 and Article 28 for the Lease Year or
portion thereof.  Landlord will give Tenant written notification of the amount
of such estimate and Tenant agrees that it will pay, by increase of its Monthly
Installments of Rent due in such Lease Year, additional rent in the amount of
such estimate.  Any such increased rate of Monthly Installments of Rent pursuant
to this Section 4.4 shall remain in effect until further written notification to
Tenant pursuant hereto.
 
4.5 When the above mentioned actual determination of Tenant’s liability for
Expenses, Insurance Costs and/or Taxes is made for any Lease Year and when
Tenant is so notified in writing, then:
 
4.5.1 If the total additional rent Tenant actually paid pursuant to Section 4.3
on account of Expenses, Insurance Costs and/or Taxes for the Lease Year is less
than Tenant’s liability for Expenses, Insurance Costs and/or Taxes, then Tenant
shall pay such deficiency to Landlord as additional rent in one lump sum within
thirty (30) days of receipt of Landlord’s bill therefor; and
 
4.5.2 If the total additional rent Tenant actually paid pursuant to Section 4.3
on account of Expenses, Insurance Costs and/or Taxes for the Lease Year is more
than Tenant’s liability for Expenses, Insurance Costs and/or Taxes, then
Landlord shall credit the difference against the then next due payments to be
made by Tenant under this Article 3.3, or, if the Lease has terminated, refund
the difference in cash.  Tenant shall not be entitled to a credit by reason of
actual Expenses and/or Taxes and/or Insurance Costs in any Lease Year being less
than Expenses and/or Taxes and/or Insurance Costs in the Base Year (Expenses
and/or Taxes and/or Insurance).
 
4.6 If the Commencement Date is other than January 1 or if the Termination Date
is other than December 31, Tenant’s liability for Expenses, Insurance Costs and
Taxes for the Lease Year in which said Date occurs shall be prorated based upon
a three hundred sixty-five (365) day year.
 
5. SECURITY DEPOSIT.  Tenant shall deposit the Security Deposit with Landlord
upon the execution of this Lease.  Said sum shall be held by Landlord as
security for the faithful performance by Tenant of all the terms, covenants and
conditions of this Lease to be kept and performed by Tenant and not as an
advance rental deposit or as a measure of Landlord’s damage in case of Tenant’s
default.  If Tenant defaults with respect to any provision of this Lease,
Landlord may use any part of the Security Deposit for the payment of any rent or
any other sum in default, or for the payment of any amount which Landlord may
spend or become obligated to spend by reason of Tenant’s default, or to
compensate Landlord for any other loss or damage which Landlord may suffer by
reason of Tenant’s default.  If any portion is so used, Tenant shall within
thirty (30) days after written demand therefor, deposit with Landlord an amount
sufficient to restore the Security Deposit to its original amount and Tenant’s
failure to do so shall be a material breach of this Lease.  Except to such
extent, if any, as shall be required by law, Landlord shall not be required to
keep the Security Deposit separate from its general funds, and Tenant shall not
be entitled to interest on such deposit.  If Tenant shall fully and faithfully
perform every provision of this Lease to be performed by it, the Security
Deposit or any balance thereof shall be returned to Tenant at such time after
termination of this Lease when Landlord shall have determined that all of
Tenant’s obligations under this Lease have been fulfilled, but in no event more
than sixty (60) days after the end of the Term of this Lease.
 
6. ALTERATIONS.
 
6.1 Except for those, if any, specifically provided for in Exhibit B to this
Lease, Tenant shall not make or suffer to be made any alterations, additions, or
improvements, including, but not limited to, the attachment of any fixtures or
equipment in, on, or to the Premises or any part thereof or the making of any
improvements as required by Article 7, without the prior written consent of
Landlord.  When applying for such consent, Tenant shall, if requested by
Landlord, furnish complete plans and specifications for such alterations,
additions and improvements. Landlord’s consent shall not be unreasonably
withheld with respect to alterations which (i) are not structural in nature,
(ii) are not visible from the exterior of the Building, (iii) do not affect or
require modification of the Building’s electrical, mechanical, plumbing, HVAC or
other systems, and (iv) in aggregate do not cost more than $20,000.00.
 
5

--------------------------------------------------------------------------------


 
6.2 In the event Landlord consents to the making of any such alteration,
addition or improvement by Tenant, the same shall be made by using either
Landlord’s contractor or a contractor reasonably approved by Landlord, in either
event at Tenant’s sole cost and expense.  If Tenant shall employ any contractor
other than Landlord’s contractor and such other contractor or any subcontractor
of such other contractor shall employ any non-union labor or supplier, Tenant
shall be responsible for and hold Landlord harmless from any and all delays,
damages and extra costs suffered by Landlord as a result of any dispute with any
labor unions concerning the wage, hours, terms or conditions of the employment
of any such labor.  In any event, if Landlord is requested to provide
construction management services, Landlord may charge Tenant a construction
management fee not to exceed five percent (5%) of the cost of such work to cover
its overhead as it relates to such proposed work, plus third-party costs
actually incurred by Landlord in connection with the proposed work and the
design thereof, with all such amounts being due thirty (30) days after
Landlord’s demand.
 
6.3 All alterations, additions or improvements proposed by Tenant shall be
constructed in accordance with all government laws, ordinances, rules and
regulations, using Building standard materials where applicable, and Tenant
shall, prior to construction, provide the additional insurance required under
Article 11 in such case, and also all such assurances to Landlord as Landlord
shall reasonably require to assure payment of the costs thereof, including but
not limited to, notices of non-responsibility, waivers of lien, surety company
performance bonds and funded construction escrows and to protect Landlord and
the Building and appurtenant land against any loss from any mechanic’s,
materialmen’s or other liens.  Tenant shall pay in addition to any sums due
pursuant to Article 3.3, any increase in real estate taxes attributable to any
such alteration, addition or improvement for so long, during the Term, as such
increase is ascertainable; at Landlord’s election said sums shall be paid in the
same way as sums due under Article 3.3.
 
7. REPAIR.
 
7.1 Landlord shall have no obligation to alter, remodel, improve, repair,
decorate or paint the Premises, except as specified in Exhibit B if attached to
this Lease and except that, subject to Article 4, Landlord shall repair and
maintain the structural portions of the Building, including the basic plumbing,
air conditioning, heating and electrical systems installed or furnished by
Landlord, the roof and the common area.  By taking possession of the Premises,
Tenant accepts them as being in good order, condition and repair and in the
condition in which Landlord is obligated to deliver them, except as set forth in
the punch list to be delivered pursuant to Section 2.1.  It is hereby understood
and agreed that no representations respecting the condition of the Premises or
the Building have been made by Landlord to Tenant, except as specifically set
forth in this Lease.
 
7.2 Tenant shall, at all times during the Term, keep the Premises in good
condition and repair excepting damage by ordinary wear and tear, fire, or other
casualty, and in compliance with all applicable governmental laws, ordinances
and regulations, promptly complying with all governmental orders and directives
for the correction, prevention and abatement of any violations or nuisances in
or upon, or connected with, the Premises, all at Tenant’s sole expense.
 
7.3 Landlord shall not be liable for any failure to make any repairs or to
perform any maintenance unless such failure shall persist for an unreasonable
time after written notice of the need of such repairs or maintenance is given to
Landlord by Tenant.
 
7.4 Except as provided in Article 22, there shall be no abatement of rent and no
liability of Landlord by reason of any injury to or interference with Tenant’s
business arising from the making of any repairs, alterations or improvements in
or to any portion of the Building or the Premises or to fixtures, appurtenances
and equipment in the Building.  Except to the extent, if any, prohibited by law,
Tenant waives the right to make repairs at Landlord’s expense under any law,
statute or ordinance now or hereafter in effect.
 
6

--------------------------------------------------------------------------------


 
8. LIENS.  Tenant shall keep the Premises, the Building and appurtenant land and
Tenant’s leasehold interest in the Premises free from any liens arising out of
any services, work or materials performed, furnished, or contracted for by
Tenant, or obligations incurred by Tenant.  In the event that Tenant fails,
within twenty (20) days following the imposition of any such lien, to either
cause the same to be released of record or provide Landlord with insurance
against the same issued by a major title insurance company or such other
protection against the same as Landlord shall reasonably accept (such failure to
constitute an Event of Default), Landlord shall have the right to cause the same
to be released by such means as it shall deem proper, including payment of the
claim giving rise to such lien.  All such sums paid by Landlord and all expenses
incurred by it in connection therewith shall be payable to it by Tenant within
thirty (30) days of Landlord’s demand .
 
9. ASSIGNMENT AND SUBLETTING.
 
9.1 Tenant shall not have the right to assign or pledge this Lease or to sublet
the whole or any part of the Premises whether voluntarily or by operation of
law, or permit the use or occupancy of the Premises by anyone other than Tenant,
and shall not make, suffer or permit such assignment, subleasing or occupancy
without the prior written consent of Landlord, such consent not to be
unreasonably withheld, delayed or conditioned, and said restrictions shall be
binding upon any and all assignees of the Lease and subtenants of the
Premises.  In the event Tenant desires to sublet, or permit such occupancy of,
the Premises, or any portion thereof, or assign this Lease, Tenant shall give
written notice thereof to Landlord at least thirty (30) days but no more than
one hundred twenty (120) days prior to the proposed commencement date of such
subletting or assignment, which notice shall set forth the name of the proposed
subtenant or assignee, the relevant terms of any sublease or assignment and
copies of financial reports and other relevant financial information of the
proposed subtenant or assignee.
 
9.2 Notwithstanding any assignment or subletting, permitted or otherwise, Tenant
shall at all times remain directly, primarily and fully responsible and liable
for the payment of the rent specified in this Lease and for compliance with all
of its other obligations under the terms, provisions and covenants of this
Lease.  Upon the occurrence of an Event of Default, if the Premises or any part
of them are then assigned or sublet, Landlord, in addition to any other remedies
provided in this Lease or provided by law, may, at its option, collect directly
from such assignee or subtenant all rents due and becoming due to Tenant under
such assignment or sublease and apply such rent against any sums due to Landlord
from Tenant under this Lease, and no such collection shall be construed to
constitute a novation or release of Tenant from the further performance of
Tenant’s obligations under this Lease.
 
9.3 In addition to Landlord’s right to approve of any subtenant or assignee,
Landlord shall have the option, in its sole discretion, in the event of any
proposed subletting or assignment, to terminate this Lease, or in the case of a
proposed subletting of less than the entire Premises, to recapture the portion
of the Premises to be sublet, as of the date the subletting or assignment is to
be effective.  The option shall be exercised, if at all, by Landlord giving
Tenant written notice given by Landlord to Tenant within thirty (30) days
following Landlord’s receipt of Tenant’s written notice as required
above.  However, if Tenant notifies Landlord, within thirty (30) days after
receipt of Landlord’s termination notice, that Tenant is rescinding its proposed
assignment or sublease, the termination notice shall be void and the Lease shall
continue in full force and effect.  If this Lease shall be terminated with
respect to the entire Premises pursuant to this Section, the Term of this Lease
shall end on the date stated in Tenant’s notice as the effective date of the
sublease or assignment as if that date had been originally fixed in this Lease
for the expiration of the Term.  If Landlord recaptures under this Section only
a portion of the Premises, the rent to be paid from time to time during the
unexpired Term shall abate proportionately based on the proportion by which the
approximate square footage of the remaining portion of the Premises shall be
less than that of the Premises as of the date immediately prior to such
recapture.  Tenant shall, at Tenant’s own cost and expense, discharge in full
any outstanding commission obligation which may be due and owing as a result of
any proposed assignment or subletting, whether or not the Premises are
recaptured pursuant to this Section 9.3 and rented by Landlord to the proposed
tenant or any other tenant.
 
9.4 In the event that Tenant sells, sublets, assigns or transfers this Lease,
Tenant shall pay to Landlord as additional rent an amount equal to fifty percent
(50%) of any Increased Rent (as defined below), less the Costs Component (as
defined below), when and as such Increased Rent is received by Tenant.  As used
in this Section, “Increased Rent” shall mean the excess of (i) all rent and
other consideration which Tenant is entitled to receive by reason of any sale,
sublease, assignment or other transfer of this Lease, over (ii) the rent
otherwise payable by Tenant under this Lease at such time.  For purposes of the
foregoing, any consideration received by Tenant in form other than cash shall be
valued at its fair market value as determined by Landlord in good faith.  The
“Costs Component” is that amount which, if paid monthly, would fully amortize on
a straight-line basis, over the entire period for which Tenant is to receive
Increased Rent, the reasonable costs incurred by Tenant for leasing commissions,
legal costs and tenant improvements in connection with such sublease, assignment
or other transfer.
 
7

--------------------------------------------------------------------------------


 
9.5 Notwithstanding any other provision hereof, it shall be considered
reasonable for Landlord to withhold its consent to any assignment of this Lease
or sublease of any portion of the Premises if at the time of either Tenant’s
notice of the proposed assignment or sublease or the proposed commencement date
thereof, there shall exist any uncured default of Tenant or matter which will
become a default of Tenant with passage of time unless cured, or if the proposed
assignee or sublessee is an entity:  (a) with which Landlord is already in
negotiation; (b) is already an occupant of the Park unless Landlord is unable to
provide the amount of space required by such occupant; (c) is a governmental
agency; (d) is incompatible with the character of occupancy of the  Building;
(e) with which the payment for the sublease or assignment is determined in whole
or in part based upon its net income or profits; or (f) would subject the
Premises to a use which would:  (i) involve increased personnel or wear upon the
Building; (ii)  violate any exclusive right granted to another tenant of the
Building; (iii) require any addition to or modification of the Premises or the
Building in order to comply with building code or other governmental
requirements; or, (iv) involve a violation of Section 1.2.  Tenant expressly
agrees that for the purposes of any statutory or other requirement of
reasonableness on the part of Landlord, Landlord’s refusal to consent to any
assignment or sublease for any of the reasons described in this Section 9.5,
shall be conclusively deemed to be reasonable.
 
9.6 Upon any request to assign or sublet, Tenant will pay to Landlord the
Assignment/Subletting Fee plus, on demand, a sum equal to all of Landlord’s
costs, including reasonable attorney’s fees (not to exceed $2,500.00), incurred
in investigating and considering any proposed or purported assignment or pledge
of this Lease or sublease of any of the Premises, regardless of whether Landlord
shall consent to, refuse consent, or determine that Landlord’s consent is not
required for, such assignment, pledge or sublease.  Any purported sale,
assignment, mortgage, transfer of this Lease or subletting which does not comply
with the provisions of this Article 9 shall be void.
 
9.7 Except pursuant to Section 9.8, if Tenant is a non-publicly traded
corporation, limited liability company, partnership or trust, any transfer or
transfers of or change or changes within any twelve (12) month period in the
number of the outstanding voting shares of the corporation or limited liability
company, the general partnership interests in the partnership or the identity of
the persons or entities controlling the activities of such partnership or trust
resulting in the persons or entities owning or controlling a majority of such
shares, partnership interests or activities of such partnership or trust at the
beginning of such period no longer having such ownership or control shall be
regarded as equivalent to an assignment of this Lease to the persons or entities
acquiring such ownership or control and shall be subject to all the provisions
of this Article 9 to the same extent and for all intents and purposes as though
such an assignment.
 
9.8 Notwithstanding the foregoing provisions of this Article to the contrary,
Tenant shall be permitted to assign this Lease, or sublet all or a portion of
the Premises, to an Affiliate of Tenant without the prior consent of Landlord,
if all of the following conditions are first satisfied:
 
9.8.1 Tenant shall not then be in continuing default under this Lease;
 
9.8.2 a fully executed copy of such assignment or sublease, the assumption of
this Lease by the assignee or acceptance of the sublease by the sublessee, and
such other information regarding the assignment or sublease as Landlord may
reasonably request, shall have been delivered to Landlord;
 
9.8.3 the Premises shall continue to be operated solely for the use specified in
the Reference Page or other use acceptable to Landlord in its sole discretion.
 
8

--------------------------------------------------------------------------------


 
Tenant acknowledges (and, at Landlord’s request, at the time of such assignment
or subletting shall confirm) that in each instance Tenant shall remain liable
for performance of the terms and conditions of the Lease despite such assignment
or subletting.  As used herein the term “Affiliate” shall mean an entity which
(i) directly or indirectly controls Tenant or (ii) is under the direct or
indirect control of Tenant or (iii) is under common direct or indirect control
with Tenant, or (iv) is the successor to Tenant by merger, consolidation or sale
of substantially all of Tenant’s assets so long as the net worth of such
successor, after completion of the entire series of transactions contemplated in
such merger, etc., are at least at great as was the net worth of Tenant prior to
commencement of such transactions.  Control shall mean ownership of fifty-one
percent (51%) or more of the voting securities or rights of the controlled
entity.
 
10. INDEMNIFICATION.  None of the Landlord Entities shall be liable and Tenant
hereby waives all claims against them for any damage to any property or any
injury to any person in or about the Premises or the Building by or from any
cause whatsoever (including without limiting the foregoing, rain or water
leakage of any character from the roof, windows, walls, basement, pipes,
plumbing works or appliances, the Building not being in good condition or
repair, gas, fire, oil, electricity or theft), except to the extent caused by or
arising from the gross negligence or willful misconduct of Landlord or its
agents, employees or contractors.  Tenant shall protect, indemnify and hold the
Landlord Entities harmless from and against any and all loss, claims, liability
or costs (including court costs and attorney’s fees) incurred by reason of (a)
any damage to any property (including but not limited to property of any
Landlord Entity) or any injury (including but not limited to death) to any
person occurring in, on or about the Premises or the Building to the extent that
such injury or damage shall be caused by or arise from any actual or alleged
act, neglect, fault, or omission by or of Tenant or any Tenant Entity to meet
any standards imposed by any duty with respect to the injury or damage; (b) the
conduct or management of any work or thing whatsoever done by the Tenant in or
about the Premises or from transactions of the Tenant concerning the Premises;
(c) Tenant’s failure to comply with any and all governmental laws, ordinances
and regulations applicable to the condition or use of the Premises or its
occupancy; or (d) any breach or default on the part of Tenant in the performance
of any covenant or agreement on the part of the Tenant to be performed pursuant
to this Lease.  The provisions of this Article shall survive the termination of
this Lease with respect to any claims or liability accruing prior to such
termination.
 
11. INSURANCE.
 
11.1 Tenant shall keep in force throughout the Term: (a) a Commercial General
Liability insurance policy or policies to protect the Landlord Entities against
any liability to the public or to any invitee of Tenant or a Landlord Entity
incidental to the use of or resulting from any accident occurring in or upon the
Premises with a limit of not less than $1,000,000.00 per occurrence and not less
than $2,000,000.00 in the annual aggregate, or such larger amount as Landlord
may prudently require from time to time, covering bodily injury and property
damage liability and $1,000,000 products/completed operations aggregate; (b)
Business Auto Liability covering owned, non-owned and hired vehicles with a
limit of not less than $1,000,000 per accident; (c) Worker’s Compensation
Insurance with limits as required by statute and Employers Liability with limits
of $500,000 each accident, $500,000 disease policy limit, $500,000 disease--each
employee; (d) All Risk or Special Form coverage protecting Tenant against loss
of or damage to Tenant’s alterations, additions, improvements, carpeting, floor
coverings, panelings, decorations, fixtures, inventory and other business
personal property situated in or about the Premises to the full replacement
value of the property so insured; and, (e) Business Interruption Insurance with
limit of liability representing loss of at least approximately six (6) months of
income.
 
11.2 The aforesaid policies shall (a) be provided at Tenant’s expense; (b) name
the Landlord Entities so long as Tenant is notified of the names of such by the
Landlord as additional insureds (General Liability) and loss payee
(Property—Special Form); (c) be issued by an insurance company with a minimum
Best’s rating of “A-:VII” during the Term; and (d) provide that said insurance
shall not be canceled unless thirty (30) days prior written notice (ten days for
non-payment of premium) shall have been given to Landlord; a certificate of
Liability insurance on Accord Form 25 and a certificate of Property insurance on
Accord Form 27 shall be delivered to Landlord by Tenant upon the Commencement
Date and at least thirty (30) days prior to each renewal of said insurance.
 
11.3 Whenever Tenant shall undertake any alterations, additions or improvements
in, to or about the Premises (“Work”) the aforesaid insurance protection must
extend to and include injuries to persons and damage to property arising in
connection with such Work, without limitation including liability under any
applicable structural work act, and such other insurance as Landlord shall
require; and the policies of or certificates evidencing such insurance must be
delivered to Landlord prior to the commencement of any such Work.
 
9

--------------------------------------------------------------------------------


 
12. WAIVER OF SUBROGATION.  So long as their respective insurers so permit,
Tenant and Landlord hereby mutually waive their respective rights of recovery
against each other for any loss insured by fire, extended coverage, All Risks or
other insurance now or hereafter existing for the benefit of the respective
party but only to the extent of the net insurance proceeds payable under such
policies.  Each party shall obtain any special endorsements required by their
insurer to evidence compliance with the aforementioned waiver.
 
13. SERVICES AND UTILITIES.
 
13.1 Subject to the other provisions of this Lease, Landlord agrees to furnish
to the Premises during Building Business Hours (specified on the Reference
Pages) on generally recognized business days (but exclusive in any event of
Sundays and national and local legal holidays), the following services and
utilities subject to the rules and regulations of the Building prescribed from
time to time:  (a) water suitable for normal office use of the Premises; (b)
heat and air conditioning required in Landlord’s reasonable judgment for the use
and occupation of the Premises during Building Business Hours; (c) cleaning and
janitorial service; (d) elevator service by nonattended automatic elevators, if
applicable; and, (e) equipment to bring to the Premises electricity for
lighting, convenience outlets and other normal office use.  In the absence of
Landlord’s gross negligence or willful misconduct, Landlord shall not be liable
for, and Tenant shall not be entitled to, any abatement or reduction of rental
by reason of Landlord’s failure to furnish any of the foregoing, unless such
failure shall persist for an unreasonable time after written notice of such
failure is given to Landlord by Tenant and provided further that Landlord shall
not be liable when such failure is caused by accident, breakage, repairs, labor
disputes of any character, energy usage restrictions or by any other cause,
similar or dissimilar, beyond the reasonable control of Landlord.  Landlord
shall use reasonable efforts to remedy any interruption in the furnishing of
services and utilities.
 
13.1.1 Allocable Costs - Electricity.  Tenant shall pay to Landlord monthly an
amount reasonably estimated by Landlord to equal Tenant’s Allocable Electricity
Costs for the electrical energy that Tenant requires for operation of the
lighting fixtures, appliances and equipment of Tenant serving the Premises and
tenant specific supplemental HVAC equipment.  “Tenant’s Allocable Electricity
Costs” as used herein is initially estimated to be $1.50 per rsf, and shall be
as determined in accordance with Exhibit E attached hereto and made a part
hereof.  Landlord shall from time to time furnish to Tenant a statement setting
forth in reasonable detail the particulars relating to Tenant’s Allocable
Electricity Costs for the period to which such a statement relates.  In the
event the estimated payments made by Tenant for said period shall be less than
Tenant’s Allocable Electricity Costs for said period as set forth in said
statement, Tenant shall promptly, but in no event later than thirty (30) days
from receipt of invoice, remit to Landlord the difference.  In the event the
estimated payments made by Tenant for said period exceed Tenant’s Allocable
Electricity Costs for said period as set forth in said statement, such excess
shall be refunded by Landlord.  Landlord shall not be liable in any way to
Tenant for any failure or defect in the supply or character of electrical energy
furnished to the Premises by reason of any requirement, act or omission of the
public utility serving the Building with electricity unless due to the act or
omission of Landlord.  Tenant’s use of electrical energy in the Premises shall
not at any time exceed the capacity of any of the electrical conductors and
equipment in or otherwise serving the Premises.  In order to insure that such
capacity is not exceeded and to avert possible adverse affect upon the Building
electrical services, Tenant shall give notice to Landlord and obtain Landlord’s
prior written consent whenever Tenant shall connect to the Building electrical
distribution system any major fixtures, appliances or equipment.  Any additional
feeders or risers to supply Tenant’s electrical requirements in addition to
those originally installed and all other equipment proper and necessary in
connection with such feeders or risers, shall be installed by Landlord upon
Tenant’s request, at the sole cost and expense of Tenant, provided that such
additional feeders and risers are permissible under applicable laws and
insurance regulations and the installation of such feeders or risers will not
cause permanent damage or injury to the Building or cause or create a dangerous
condition or unreasonably interfere with other tenants of the Building.  Tenant
agrees that it will not make any significant alteration or material addition to
the electrical equipment and/or appliances in the Premises without the prior
written consent of Landlord in each instance first obtained, which consent will
not be unreasonably withheld or delayed, and will promptly advise Landlord of
any alteration or addition to such electrical equipment and/or
appliances.  Tenant, at Tenant’s expense, shall purchase, install and replace
all light fixtures, bulbs, tubes, lamps, lenses, globes, ballasts and switches
used in the Premises.  Notwithstanding the foregoing, Landlord, at its election,
may install at Landlord’s cost and expense a separate meter for Tenant’s
electric usage in which event Tenant shall thereafter obtain and pay for its
electricity directly from the electric utility servicing the Building.
 
10

--------------------------------------------------------------------------------


 
13.2 Should Tenant require any additional work or service, as described above,
including services furnished outside ordinary business hours specified above,
Landlord may, on terms to be agreed, upon reasonable advance notice by Tenant,
furnish such additional service and Tenant agrees to pay Landlord such charges
as may be agreed upon, including any tax imposed thereon, but in no event at a
charge less than Landlord’s actual cost plus overhead for such additional
service and, where appropriate, a reasonable allowance for depreciation of any
systems being used to provide such service.  The current charge for after-hours
HVAC service, which is subject to change at any time, is specified on the
Reference Pages.
 
13.3 Wherever heat-generating machines or equipment are used by Tenant in the
Premises which affect the temperature otherwise maintained by the air
conditioning system or Tenant allows occupancy of the Premises by more persons
than the heating and air conditioning system is designed to accommodate, in
either event whether with or without Landlord’s approval, Landlord reserves the
right to install supplementary heating and/or air conditioning units in or for
the benefit of the Premises and the cost thereof, including the cost of
installation and the cost of operations and maintenance, shall be paid by Tenant
to Landlord within thirty (30) days of Landlord’s demand.
 
13.4 Except for Tenant’s copier equipment and IT equipment, Tenant will not,
without the written consent of Landlord, use any apparatus or device in the
Premises, including but not limited to, electronic data processing machines and
machines using current in excess of 2000 watts and/or 20 amps or 120 volts,
which will in any way increase the amount of electricity or water usually
furnished or supplied for use of the Premises for normal office use, nor connect
with electric current, except through existing electrical outlets in the
Premises, or water pipes, any apparatus or device for the purposes of using
electrical current or water.  If Tenant shall require water or electric current
in excess of that usually furnished or supplied for use of the Premises as
normal office use, Tenant shall procure the prior written consent of Landlord
for the use thereof, which Landlord may refuse, and if Landlord does consent,
Landlord may cause a water meter or electric current meter to be installed so as
to measure the amount of such excess water and electric current.  The cost of
any such meters shall be paid for by Tenant.  Tenant agrees to pay to Landlord
within thirty (30) days of Landlord’s demand, the cost of all such excess water
and electric current consumed (as shown by said meters, if any, or, if none, as
reasonably estimated by Landlord) at the rates charged for such services by the
local public utility or agency, as the case may be, furnishing the same, plus
any additional expense incurred in keeping account of the water and electric
current so consumed.
 
13.5 Tenant will not, without the written consent of Landlord, contract with a
utility provider to service the Premises with any utility, including, but not
limited to, telecommunications, electricity, water, sewer or gas, which is not
previously providing such service to other tenants in the Building.  Subject to
Landlord’s reasonable rules and regulations and the provisions of Articles 6 and
26, Tenant shall be entitled to the use of wiring (“Communications Wiring”) from
the existing telecommunications nexus in the Building to the Premises,
sufficient for normal general office use of the Premises.  Tenant shall not
install any additional Communications Wiring, nor remove any Communications
Wiring, without in each instance obtaining the prior written consent of
Landlord, which consent shall not be withheld, delayed or
conditioned.  Landlord’s shall in no event be liable for disruption in any
service obtained by Tenant pursuant to this paragraph.
 
14. HOLDING OVER.  Tenant shall pay Landlord for each day Tenant retains
possession of the Premises or part of them after termination of this Lease by
lapse of time or otherwise at the rate (“Holdover Rate”) which shall be One
Hundred Fifty Percent (150%) of the amount of the Annual Rent for the last
period prior to the date of such termination plus all Rent Adjustments under
Article 3.3, prorated on a daily basis, and also pay all damages sustained by
Landlord by reason of such retention.  If Landlord gives notice to Tenant of
Landlord’s election to such effect, such holding over shall constitute renewal
of this Lease for a period from month to month at the Holdover Rate, but if the
Landlord does not so elect, no such renewal shall result notwithstanding
acceptance by Landlord of any sums due hereunder after such termination; and
instead, a tenancy at sufferance at the Holdover Rate shall be deemed to have
been created.  In any event, no provision of this Article 14 shall be deemed to
waive Landlord’s right of reentry or any other right under this Lease or at law.
 
11

--------------------------------------------------------------------------------


 
15. SUBORDINATION.  Without the necessity of any additional document being
executed by Tenant for the purpose of effecting a subordination, this Lease
shall be subject and subordinate at all times to ground or underlying leases and
to the lien of any mortgages or deeds of trust now or hereafter placed on,
against or affecting the Building, Landlord’s interest or estate in the
Building, or any ground or underlying lease; provided, however, that if the
lessor, mortgagee, trustee, or holder of any such mortgage or deed of trust
elects to have Tenant’s interest in this Lease be superior to any such
instrument, then, by notice to Tenant, this Lease shall be deemed superior,
whether this Lease was executed before or after said
instrument.  Notwithstanding the foregoing, Tenant covenants and agrees to
execute and deliver within ten (10) days of Landlord’s request  such further
instruments evidencing such subordination or superiority of this Lease as may be
required by Landlord.  Landlord represents that there is currently no mortgage
lien against the property.   Landlord shall use commercially reasonable efforts
to obtain from any future mortgagee a non-disturbance agreement in favor of
Tenant, but the failure to obtain such non-disturbance agreement shall not be a
failure of condition of this Lease.
 
16. RULES AND REGULATIONS.  Tenant shall faithfully observe and comply with all
the rules and regulations as set forth in Exhibit D to this Lease and all
reasonable and non-discriminatory modifications of and additions to them from
time to time put into effect by Landlord.  Landlord shall not be responsible to
Tenant for the non-performance by any other tenant or occupant of the Building
of any such rules and regulations, provided that Landlord shall use commercially
reasonable efforts to enforce such rules and regulations in a uniform manner.
 
17. REENTRY BY LANDLORD.
 
17.1 Landlord reserves and shall at all times (with at least twenty four hour
advance notice, but no notice is required in the event of an emergency) have the
right to re-enter the Premises to inspect the same, to supply janitor service
and any other service to be provided by Landlord to Tenant under this Lease, to
show said Premises to prospective purchasers, mortgagees or tenants (as to
tenants, only during the last nine (9) months of the Term), and to alter,
improve or repair the Premises and any portion of the Building, without
abatement of rent, and may for that purpose erect, use and maintain scaffolding,
pipes, conduits and other necessary structures and open any wall, ceiling or
floor in and through the Building and Premises where reasonably required by the
character of the work to be performed, provided entrance to the Premises shall
not be blocked thereby, and further provided that the business of Tenant shall
not be interfered with unreasonably. Landlord shall have the right at any time
to change the arrangement and/or locations of entrances, or passageways, doors
and doorways, and corridors, windows, elevators, stairs, toilets or other public
parts of the Building and to change the name, number or designation by which the
Building is commonly known.  In the event that Landlord damages any portion of
any wall or wall covering, ceiling, or floor or floor covering within the
Premises, Landlord shall repair or replace the damaged portion to match the
original as nearly as commercially reasonable but shall not be required to
repair or replace more than the portion actually damaged. Tenant hereby waives
any claim for damages for any injury or inconvenience to or interference with
Tenant’s business, any loss of occupancy or quiet enjoyment of the Premises, and
any other loss occasioned by any action of Landlord authorized by this Article
17.
 
17.2 For each of the aforesaid purposes, Landlord shall at all times have and
retain a key with which to unlock all of the doors in the Premises, excluding
Tenant’s vaults and safes or special security areas (designated in advance), and
Landlord shall have the right to use any and all means which Landlord may deem
proper to open said doors in an emergency to obtain entry to any portion of the
Premises.  As to any portion to which access cannot be had by means of a key or
keys in Landlord’s possession, Landlord is authorized to gain access by such
means as Landlord shall elect and the cost of repairing any damage occurring in
doing so shall be borne by Tenant and paid to Landlord within thirty (30) days
of Landlord’s  demand.
 
18. DEFAULT.
 
18.1 Except as otherwise provided in Article 20, the following events shall be
deemed to be Events of Default under this Lease:
 
18.1.1 Tenant shall fail to pay when due any sum of money becoming due to be
paid to Landlord under this Lease, whether such sum be any installment of the
rent reserved by this Lease, any other amount treated as additional rent under
this Lease, or any other payment or reimbursement to Landlord required by this
Lease, whether or not treated as additional rent under this Lease, and such
failure shall continue for a period of ten (10) days after written notice that
such payment was not made when due, but if any such notice shall be given on two
(2) occasions during any twelve (12) month period, for the twelve (12) month
period commencing with the date of the first (1st) such notice, the failure to
pay within ten (10) days after due any additional sum of money becoming due to
be paid to Landlord under this Lease during such period shall be an Event of
Default, without notice.
 
12

--------------------------------------------------------------------------------


 
18.1.2 Tenant shall fail to comply with any term, provision or covenant of this
Lease which is not provided for in another Section of this Article and shall not
cure such failure within thirty (30) days (forthwith, if the failure involves a
hazardous condition) after written notice of such failure to Tenant provided,
however, that such failure shall not be an event of default if such failure
could not reasonably be cured during such thirty (30) day period, Tenant has
commenced the cure within such thirty (30) day period and thereafter is
diligently pursuing such cure to completion.
 
18.1.3 Tenant shall fail to vacate the Premises immediately upon termination of
this Lease, by lapse of time or otherwise, or upon termination of Tenant’s right
to possession only.
 
18.1.4 Tenant shall become insolvent, admit in writing its inability to pay its
debts generally as they become due, file a petition in bankruptcy or a petition
to take advantage of any insolvency statute, make an assignment for the benefit
of creditors, make a transfer in fraud of creditors, apply for or consent to the
appointment of a receiver of itself or of the whole or any substantial part of
its property, or file a petition or answer seeking reorganization or arrangement
under the federal bankruptcy laws, as now in effect or hereafter amended, or any
other applicable law or statute of the United States or any state thereof.
 
18.1.5 A court of competent jurisdiction shall enter an order, judgment or
decree adjudicating Tenant bankrupt, or appointing a receiver of Tenant, or of
the whole or any substantial part of its property, without the consent of
Tenant, or approving a petition filed against Tenant seeking reorganization or
arrangement of Tenant under the bankruptcy laws of the United States, as now in
effect or hereafter amended, or any state thereof, and such order, judgment or
decree shall not be vacated or set aside or stayed within sixty (60) days from
the date of entry thereof.
 
19. REMEDIES.
 
19.1 Except as otherwise provided in Article 20, upon the occurrence and
continuance of any of the Events of Default described or referred to in Article
18, Landlord shall have the option to pursue any one or more of the following
remedies without any notice or demand whatsoever, concurrently or consecutively
and not alternatively:
 
19.1.1 Landlord may, at its election, terminate this Lease or terminate Tenant’s
right to possession only, without terminating the Lease.
 
19.1.2 Upon any termination of this Lease, whether by lapse of time or
otherwise, or upon any termination of Tenant’s right to possession without
termination of the Lease, Tenant shall surrender possession and vacate the
Premises immediately, and deliver possession thereof to Landlord, and Tenant
hereby grants to Landlord full and free license to enter into and upon the
Premises in such event and to repossess Landlord of the Premises as of
Landlord’s former estate and to expel or remove Tenant and any others who may be
occupying or be within the Premises and to remove Tenant’s signs and other
evidence of tenancy and all other property of Tenant therefrom without being
deemed in any manner guilty of trespass, eviction or forcible entry or detainer,
and without incurring any liability for any damage resulting therefrom, Tenant
waiving any right to claim damages for such re-entry and expulsion, and without
relinquishing Landlord’s right to rent or any other right given to Landlord
under this Lease or by operation of law.
 
19.1.3 Upon any termination of this Lease, whether by lapse of time or
otherwise, Landlord shall be entitled to recover as damages, all rent, including
any amounts treated as additional rent under this Lease, and other sums due and
payable by Tenant on the date of termination, plus as liquidated damages and not
as a penalty, an amount equal to the sum of:  (a) an amount equal to the then
present value of the rent reserved in this Lease for the residue of the stated
Term of this Lease including any amounts treated as additional rent under this
Lease and all other sums provided in this Lease to be paid by Tenant, minus the
fair rental value of the Premises for such residue; (b) the value of the time
and expense necessary to obtain a replacement tenant or tenants, and the
estimated expenses described in Section 19.1.4 relating to recovery of the
Premises, preparation for reletting and for reletting itself; and (c) the actual
cost of performing any other covenants which would have otherwise been performed
by Tenant.
 
13

--------------------------------------------------------------------------------


 
19.1.4 Upon any termination of Tenant’s right to possession only without
termination of the Lease:
 
19.1.4.1 Neither such termination of Tenant’s right to possession nor Landlord’s
taking and holding possession thereof as provided in Section 19.1.2 shall
terminate the Lease or release Tenant, in whole or in part, from any obligation,
including Tenant’s obligation to pay the rent, including any amounts treated as
additional rent, under this Lease for the full Term, and if Landlord so elects
Tenant shall continue to pay to Landlord the entire amount of the rent as and
when it becomes due, including any amounts treated as additional rent under this
Lease, for the remainder of the Term plus any other sums provided in this Lease
to be paid by Tenant for the remainder of the Term.
 
19.1.4.2 Landlord shall use commercially reasonable efforts to relet the
Premises or portions thereof to the extent required by applicable law.  Landlord
and Tenant agree that nevertheless Landlord shall at most be required to use
only the same efforts Landlord then uses to lease premises in the Building
generally and that in any case that Landlord shall not be required to give any
preference or priority to the showing or leasing of the Premises or portions
thereof over any other space that Landlord may be leasing or have available and
may place a suitable prospective tenant in any such other space regardless of
when such other space becomes available and that Landlord shall have the right
to relet the Premises for a greater or lesser term than that remaining under
this Lease, the right to relet only a portion of the Premises, or a portion of
the Premises or the entire Premises as a part of a larger area, and the right to
change the character or use of the Premises.  In connection with or in
preparation for any reletting, Landlord may, but shall not be required to, make
repairs, alterations and additions in or to the Premises and redecorate the same
to the extent Landlord deems necessary or desirable, and Tenant shall pay the
reasonable cost thereof, together with Landlord’s expenses of reletting,
including, without limitation, any commission incurred by Landlord, within
thirty (30) days of Landlord’s demand.  Landlord shall not be required to
observe any instruction given by Tenant about any reletting or accept any tenant
offered by Tenant unless such offered tenant has a credit-worthiness reasonably
acceptable to Landlord and leases the entire Premises upon terms and conditions
including a rate of rent (after giving effect to all expenditures by Landlord
for tenant improvements, broker’s commissions and other leasing costs) all no
less favorable to Landlord than as called for in this Lease, nor shall Landlord
be required to make or permit any assignment or sublease for more than the
current term or which Landlord would not be required to permit under the
provisions of Article 9.
 
19.1.4.3 Until such time as Landlord shall elect to terminate the Lease and
shall thereupon be entitled to recover the amounts specified in such case in
Section 19.1.3, Tenant shall pay to Landlord upon demand the full amount of all
rent, including any amounts treated as additional rent under this Lease and
other sums reserved in this Lease for the remaining Term, together with the
costs of repairs, alterations, additions, redecorating and Landlord’s expenses
of reletting and the collection of the rent accruing therefrom (including
reasonable attorney’s fees and broker’s commissions), as the same shall then be
due or become due from time to time, less only such consideration as Landlord
may have received from any reletting of the Premises; and Tenant agrees that
Landlord may file suits from time to time to recover any sums falling due under
this Article 19 as they become due.  Any proceeds of reletting by Landlord in
excess of the amount then owed by Tenant to Landlord from time to time shall be
credited against Tenant’s future obligations under this Lease but shall not
otherwise be refunded to Tenant or inure to Tenant’s benefit.
 
19.2 Upon the occurrence of an Event of Default, Landlord may (but shall not be
obligated to) cure such default at Tenant’s sole expense.  Without limiting the
generality of the foregoing, Landlord may, at Landlord’s option, enter into and
upon the Premises if Landlord determines in its sole discretion that Tenant is
not acting within a commercially reasonable time to maintain, repair or replace
anything for which Tenant is responsible under this Lease or to otherwise effect
compliance with its obligations under this Lease and correct the same, without
being deemed in any manner guilty of trespass, eviction or forcible entry and
detainer and without incurring any liability for any damage or interruption of
Tenant’s business resulting therefrom and Tenant agrees to reimburse Landlord
within thirty (30) days of Landlord’s demand as additional rent, for any
expenses which Landlord may incur in thus effecting compliance with Tenant’s
obligations under this Lease, plus interest from the date of expenditure by
Landlord at the Wall Street Journal prime rate.
 
14

--------------------------------------------------------------------------------


 
19.3 Intentionally deleted.
 
19.4 If, on account of any breach or default by Tenant in Tenant’s obligations
under the terms and conditions of this Lease, it shall become necessary or
appropriate for Landlord to employ or consult with an attorney or collection
agency concerning or to enforce or defend any of Landlord’s rights or remedies
arising under this Lease or to collect any sums due from Tenant, Tenant agrees
to pay all reasonable costs and fees so incurred by Landlord, including, without
limitation, reasonable attorneys’ fees and costs.  TENANT EXPRESSLY WAIVES ANY
RIGHT TO: (A) TRIAL BY JURY; AND (B) SERVICE OF ANY NOTICE REQUIRED BY ANY
PRESENT OR FUTURE LAW OR ORDINANCE APPLICABLE TO LANDLORDS OR TENANTS BUT NOT
REQUIRED BY THE TERMS OF THIS LEASE.
 
19.5 Pursuit of any of the foregoing remedies shall not preclude pursuit of any
of the other remedies provided in this Lease or any other remedies provided by
law (all such remedies being cumulative), nor shall pursuit of any remedy
provided in this Lease constitute a forfeiture or waiver of any rent due to
Landlord under this Lease or of any damages accruing to Landlord by reason of
the violation of any of the terms, provisions and covenants contained in this
Lease.
 
19.6 No act or thing done by Landlord or its agents during the Term shall be
deemed a termination of this Lease or an acceptance of the surrender of the
Premises, and no agreement to terminate this Lease or accept a surrender of said
Premises shall be valid, unless in writing signed by Landlord.  No waiver by
Landlord of any violation or breach of any of the terms, provisions and
covenants contained in this Lease shall be deemed or construed to constitute a
waiver of any other violation or breach of any of the terms, provisions and
covenants contained in this Lease.  Landlord’s acceptance of the payment of
rental or other payments after the occurrence of an Event of Default shall not
be construed as a waiver of such Default, unless Landlord so notifies Tenant in
writing.  Forbearance by Landlord in enforcing one or more of the remedies
provided in this Lease upon an Event of Default shall not be deemed or construed
to constitute a waiver of such Default or of Landlord’s right to enforce any
such remedies with respect to such Default or any subsequent Default.
 
19.7 Intentionally deleted.
 
19.8 Any and all property which may be removed from the Premises by Landlord
pursuant to the authority of this Lease or of law, to which Tenant is or may be
entitled, may be handled, removed and/or stored, as the case may be, by or at
the direction of Landlord but at the risk, cost and expense of Tenant, and
Landlord shall in no event be responsible for the value, preservation or
safekeeping thereof.  Tenant shall pay to Landlord, upon demand, any and all
expenses incurred in such removal and all storage charges against such property
so long as the same shall be in Landlord’s possession or under Landlord’s
control.  Any such property of Tenant not retaken by Tenant from storage within
thirty (30) days after removal from the Premises shall, at Landlord’s option, be
deemed conveyed by Tenant to Landlord under this Lease as by a bill of sale
without further payment or credit by Landlord to Tenant.
 
20. TENANT’S BANKRUPTCY OR INSOLVENCY.
 
20.1 If at any time and for so long as Tenant shall be subjected to the
provisions of the United States Bankruptcy Code or other law of the United
States or any state thereof for the protection of debtors as in effect at such
time (each a “Debtor’s Law”):
 
20.1.1 Tenant, Tenant as debtor-in-possession, and any trustee or receiver of
Tenant’s assets (each a “Tenant’s Representative”) shall have no greater right
to assume or assign this Lease or any interest in this Lease, or to sublease any
of the Premises than accorded to Tenant in Article 9, except to the extent
Landlord shall be required to permit such assumption, assignment or sublease by
the provisions of such Debtor’s Law.  Without limitation of the generality of
the foregoing, any right of any Tenant’s Representative to assume or assign this
Lease or to sublease any of the Premises shall be subject to the conditions
that:
 
15

--------------------------------------------------------------------------------


 
20.1.1.1 Such Debtor’s Law shall provide to Tenant’s Representative a right of
assumption of this Lease which Tenant’s Representative shall have timely
exercised and Tenant’s Representative shall have fully cured any default of
Tenant under this Lease.
 
20.1.1.2 Tenant’s Representative or the proposed assignee, as the case shall be,
shall have deposited with Landlord as security for the timely payment of rent an
amount equal to the larger of: (a) three (3) months’ rent and other monetary
charges accruing under this Lease; and (b) any sum specified in Article 4.1; and
shall have provided Landlord with adequate other assurance of the future
performance of the obligations of the Tenant under this Lease.  Without
limitation, such assurances shall include, at least, in the case of assumption
of this Lease, demonstration to the satisfaction of the Landlord that Tenant’s
Representative has and will continue to have sufficient unencumbered assets
after the payment of all secured obligations and administrative expenses to
assure Landlord that Tenant’s Representative will have sufficient funds to
fulfill the obligations of Tenant under this Lease; and, in the case of
assignment, submission of current financial statements of the proposed assignee,
audited by an independent certified public accountant reasonably acceptable to
Landlord and showing a net worth and working capital in amounts determined by
Landlord to be sufficient to assure the future performance by such assignee of
all of the Tenant’s obligations under this Lease.
 
20.1.1.3 The assumption or any contemplated assignment of this Lease or
subleasing any part of the Premises, as shall be the case, will not breach any
provision in any other lease, mortgage, financing agreement or other agreement
by which Landlord is bound.
 
20.1.1.4 Landlord shall have, or would have had absent the Debtor’s Law, no
right under Article 9 to refuse consent to the proposed assignment or sublease
by reason of the identity or nature of the proposed assignee or sublessee or the
proposed use of the Premises concerned.
 
21. QUIET ENJOYMENT.  Landlord represents and warrants that it has full right
and authority to enter into this Lease and that Tenant, while paying the rental
and performing its other covenants and agreements contained in this Lease, shall
peaceably and quietly have, hold and enjoy the Premises for the Term without
hindrance or molestation from Landlord subject to the terms and provisions of
this Lease.  Landlord shall not be liable for any interference or disturbance by
other tenants or third persons, nor shall Tenant be released from any of the
obligations of this Lease because of such interference or disturbance.  Landlord
agrees to use commercially reasonable efforts to enforce the provisions of the
leases of the other tenants of the building prohibiting such interference or
disturbance.
 
22. CASUALTY
 
22.1 In the event the Premises or the Building are damaged by fire or other
cause and in Landlord’s reasonable estimation such damage can be materially
restored within one hundred eighty (180) days, Landlord shall forthwith repair
the same and this Lease shall remain in full force and effect, except that
Tenant shall be entitled to a proportionate abatement in rent from the date of
such damage.  Such abatement of rent shall be made pro rata in accordance with
the extent to which the damage and the making of such repairs shall interfere
with the use and occupancy by Tenant of the Premises from time to time.  Within
forty-five (45) days from the date of such damage, Landlord shall notify Tenant,
in writing, of Landlord’s reasonable estimation of the length of time within
which material restoration can be made, and Landlord’s determination shall be
binding on Tenant.  For purposes of this Lease, the Building or Premises shall
be deemed “materially restored” if they are in such condition as would not
prevent or materially interfere with Tenant’s use of the Premises for the
purpose for which it was being used immediately before such damage.
 
22.2 If such repairs cannot, in Landlord’s reasonable estimation, be made within
one hundred eighty (180) days, Landlord and Tenant shall each have the option of
giving the other, at any time within ninety (90) days after such damage, notice
terminating this Lease as of the date of such damage.  In the event of the
giving of such notice, this Lease shall expire and all interest of the Tenant in
the Premises shall terminate as of the date of such damage as if such date had
been originally fixed in this Lease for the expiration of the Term.  In the
event that neither Landlord nor Tenant exercises its option to terminate this
Lease, then Landlord shall repair or restore such damage, this Lease continuing
in full force and effect, and the rent hereunder shall be proportionately abated
as provided in Section 22.1.
 
16

--------------------------------------------------------------------------------


 
22.3 Landlord shall not be required to repair or replace any damage or loss by
or from fire or other cause to any panelings, decorations, partitions,
additions, railings, ceilings, floor coverings, office fixtures or any other
property or improvements installed on the Premises by, or belonging to,
Tenant.  Any insurance which may be carried by Landlord or Tenant against loss
or damage to the Building or Premises shall be for the sole benefit of the party
carrying such insurance and under its sole control.
 
22.4 In the event that Landlord should fail to complete such repairs and
material restoration within sixty (60) days after the date estimated by Landlord
therefor as extended by this Section 22.4, Tenant may at its option and as its
sole remedy terminate this Lease by delivering written notice to Landlord,
within fifteen (15) days after the expiration of said period of time, whereupon
the Lease shall end on the date of such notice or such later date fixed in such
notice as if the date of such notice was the date originally fixed in this Lease
for the expiration of the Term; provided, however, that if construction is
delayed because of changes, deletions or additions in construction requested by
Tenant, strikes, lockouts, casualties, Acts of God, war, material or labor
shortages, government regulation or control or other causes beyond the
reasonable control of Landlord, the period for restoration, repair or rebuilding
shall be extended for the amount of time Landlord is so delayed.
 
22.5 Notwithstanding anything to the contrary contained in this Article:  (a)
Landlord shall not have any obligation whatsoever to repair, reconstruct, or
restore the Premises when the damages resulting from any casualty covered by the
provisions of this Article 22 occur during the last twelve (12) months of the
Term or any extension thereof, but if Landlord determines not to repair such
damages Landlord shall notify Tenant and if such damages shall render any
material portion of the Premises untenantable Tenant shall have the right to
terminate this Lease by notice to Landlord within fifteen (15) days after
receipt of Landlord’s notice; and (b) in the event the holder of any
indebtedness secured by a mortgage or deed of trust covering the Premises or
Building requires that any insurance proceeds be applied to such indebtedness,
then Landlord shall have the right to terminate this Lease by delivering written
notice of termination to Tenant within fifteen (15) days after such requirement
is made by any such holder, whereupon this Lease shall end on the date of such
damage as if the date of such damage were the date originally fixed in this
Lease for the expiration of the Term.
 
22.6 In the event of any damage or destruction to the Building or Premises by
any peril covered by the provisions of this Article 22, it shall be Tenant’s
responsibility to properly secure the Premises and upon notice from Landlord to
remove forthwith, at its sole cost and expense, such portion of all of the
property belonging to Tenant or its licensees from such portion or all of the
Building or Premises as Landlord shall request.
 
23. EMINENT DOMAIN.  If all or any substantial part of the Premises shall be
taken or appropriated by any public or quasi-public authority under the power of
eminent domain, or conveyance in lieu of such appropriation, either party to
this Lease shall have the right, at its option, of giving the other, at any time
within thirty (30) days after such taking, notice terminating this Lease, except
that Tenant may only terminate this Lease by reason of taking or appropriation,
if such taking or appropriation shall be so substantial as to materially
interfere with Tenant’s use and occupancy of the Premises.  If neither party to
this Lease shall so elect to terminate this Lease, the rental thereafter to be
paid shall be adjusted on a fair and equitable basis under the
circumstances.  In addition to the rights of Landlord above, if any substantial
part of the Building shall be taken or appropriated by any public or
quasi-public authority under the power of eminent domain or conveyance in lieu
thereof, and regardless of whether the Premises or any part thereof are so taken
or appropriated, Landlord shall have the right, at its sole option, to terminate
this Lease.  Landlord shall be entitled to any and all income, rent, award, or
any interest whatsoever in or upon any such sum, which may be paid or made in
connection with any such public or quasi-public use or purpose, and Tenant
hereby assigns to Landlord any interest it may have in or claim to all or any
part of such sums, other than any separate award which may be made with respect
to Tenant’s trade fixtures and moving expenses; Tenant shall make no claim for
the value of any unexpired Term.
 
24. SALE BY LANDLORD.  In event of a sale or conveyance by Landlord of the
Building, the same shall operate to release Landlord from any future liability
upon any of the covenants or conditions, expressed or implied, contained in this
Lease in favor of Tenant, and in such event Tenant agrees to look solely to the
responsibility of the successor in interest of Landlord in and to this
Lease.  Except as set forth in this Article 24, this Lease shall not be affected
by any such sale and Tenant agrees to attorn to the purchaser or assignee.  If
any security has been given by Tenant to secure the faithful performance of any
of the covenants of this Lease, Landlord shall transfer or deliver said
security, as such, to Landlord’s successor in interest and thereupon Landlord
shall be discharged from any further liability with regard to said security.
 
17

--------------------------------------------------------------------------------


 
25. ESTOPPEL CERTIFICATES.  Within ten (10) days following any written request
which Landlord may make from time to time, Tenant shall execute and deliver to
Landlord or mortgagee or prospective mortgagee a sworn statement
certifying:  (a) the date of commencement of this Lease; (b) the fact that this
Lease is unmodified and in full force and effect (or, if there have been
modifications to this Lease, that this lease is in full force and effect, as
modified, and stating the date and nature of such modifications); (c) the date
to which the rent and other sums payable under this Lease have been paid; (d)
the fact that there are no current defaults under this Lease by either Landlord
or Tenant except as specified in Tenant’s statement; and (e) such other matters
as may be reasonably requested by Landlord.  Landlord and Tenant intend that any
statement delivered pursuant to this Article 25 may be relied upon by any
mortgagee, beneficiary or purchaser, and Tenant shall be liable for all loss,
cost or expense resulting from the failure of any sale or funding of any loan
caused by any material misstatement contained in such estoppel certificate.  
 
26. SURRENDER OF PREMISES.
 
26.1 Tenant shall arrange to meet Landlord for two (2) joint inspections of the
Premises, the first to occur at least thirty (30) days (but no more than sixty
(60) days) before the last day of the Term, and the second to occur not later
than forty-eight (48) hours after Tenant has vacated the Premises.  In the event
of Tenant’s failure to arrange such joint inspections and/or participate in
either such inspection, Landlord’s inspection at or after Tenant’s vacating the
Premises shall be conclusively deemed correct for purposes of determining
Tenant’s responsibility for repairs and restoration.
 
26.2 All alterations, additions, and improvements in, on, or to the Premises
made or installed by or for Tenant, including, without limitation, carpeting
(collectively, “Alterations”), shall be and remain the property of Tenant during
the Term.  Upon the expiration or sooner termination of the Term, all
Alterations shall become a part of the realty and shall belong to Landlord
without compensation, and title shall pass to Landlord under this Lease as by a
bill of sale.  At the end of the Term or any renewal of the Term or other sooner
termination of this Lease, Tenant will peaceably deliver up to Landlord
possession of the Premises, together with all Alterations by whomsoever made, in
the same conditions received or first installed, broom clean and free of all
debris, excepting only ordinary wear and tear and damage by fire or other
casualty.  Notwithstanding the foregoing, if Landlord elects by notice given to
Tenant at the time Landlord gives its approval prior to the construction or
installation of said Alterations, Tenant shall, at Tenant’s sole cost, remove
said Alterations, so designated by Landlord’s notice at the time of Landlord’s
approval of said Alterations, and repair any damage caused by such
removal.  Tenant must, at Tenant’s sole cost, remove upon termination of this
Lease, any and all of Tenant’s furniture, furnishings, equipment, movable
partitions of less than full height from floor to ceiling and other trade
fixtures and personal property, as well as all data/telecommunications cabling
and wiring installed by or on behalf of Tenant, whether inside walls, under any
raised floor or above any ceiling (collectively, “Personalty”).  Personalty not
so removed shall be deemed abandoned by the Tenant and title to the same shall
thereupon pass to Landlord under this Lease as by a bill of sale, but Tenant
shall remain responsible for the cost of removal and disposal of such
Personalty, as well as any damage caused by such removal.  In lieu of requiring
Tenant to remove Alterations and Personalty and repair the Premises as
aforesaid, Landlord may, by written notice to Tenant delivered at least thirty
(30) days before the Termination Date, require Tenant to pay to Landlord, as
additional rent hereunder, the cost of such removal and repair in an amount
reasonably estimated by Landlord.
 
26.3 All obligations of Tenant under this Lease not fully performed as of the
expiration or earlier termination of the Term shall survive the expiration or
earlier termination of the Term  Upon the expiration or earlier termination of
the Term, Tenant shall pay to Landlord the amount, as estimated by Landlord,
necessary to repair and restore the Premises as provided in this Lease and/or to
discharge Tenant’s obligation for unpaid amounts due or to become due to
Landlord.  All such amounts shall be used and held by Landlord for payment of
such obligations of Tenant, with Tenant being liable for any additional costs
upon demand by Landlord, or with any excess to be returned to Tenant after all
such obligations have been determined and satisfied, but in no event later than
sixty (60) days after the end of the Term.  Any otherwise unused Security
Deposit shall be credited against the amount payable by Tenant under this Lease.
 
18

--------------------------------------------------------------------------------


 
27. NOTICES.  Any notice or document required or permitted to be delivered under
this Lease shall be addressed to the intended recipient, by fully prepaid
registered or certified United States Mail return receipt requested, or by
reputable independent contract delivery service furnishing a written record of
attempted or actual delivery, and shall be deemed to be delivered when tendered
for delivery to the addressee at its address set forth on the Reference Pages,
or at such other address as it has then last specified by written notice
delivered in accordance with this Article 27, or if to Tenant, the address set
forth in the Reference Pages of this Lease and, if to Tenant with a copy to
Jonathan M. Sachs, Esq., Adler, Pollock & Sheehan, P.C., 175 Federal Street,
10th Floor, Boston, Massachusetts 02110.  Any such notice or document may also
be personally delivered if a receipt is signed by and received from, the
individual, if any, named in Tenant’s Notice Address.
 
28. TAXES PAYABLE BY TENANT.  In addition to rent and other charges to be paid
by Tenant under this Lease, Tenant shall reimburse to Landlord, upon demand, any
and all taxes payable by Landlord (other than net income taxes) whether or not
now customary or within the contemplation of the parties to this Lease:  (a)
upon, allocable to, or measured by or on the gross or net rent payable under
this Lease, including without limitation any gross income tax or excise tax
levied by the State, any political subdivision thereof, or the Federal
Government with respect to the receipt of such rent; (b) upon or with respect to
the possession, leasing, operation, management, maintenance, alteration, repair,
use or occupancy of the Premises or any portion thereof, including any sales,
use or service tax imposed as a result thereof; (c) upon or measured by the
Tenant’s gross receipts or payroll or the value of Tenant’s equipment,
furniture, fixtures and other personal property of Tenant or leasehold
improvements, alterations or additions located in the Premises; or (d) upon this
transaction or any document to which Tenant is a party creating or transferring
any interest of Tenant in this Lease or the Premises.  In addition to the
foregoing, Tenant agrees to pay, before delinquency, any and all taxes levied or
assessed against Tenant and which become payable during the term hereof upon
Tenant’s equipment, furniture, fixtures and other personal property of Tenant
located in the Premises.
 
29. INTENTIONALLY DELETED.
 
30. DEFINED TERMS AND HEADINGS.  The Article headings shown in this Lease are
for convenience of reference and shall in no way define, increase, limit or
describe the scope or intent of any provision of this Lease.  Any
indemnification or insurance of Landlord shall apply to and inure to the benefit
of all the following “Landlord Entities”, being Landlord, Landlord’s investment
manager, and the trustees, boards of directors, officers, general partners,
beneficiaries, stockholders, employees and agents of each of them.  Any option
granted to Landlord shall also include or be exercisable by Landlord’s trustee,
beneficiary, agents and employees, as the case may be.  In any case where this
Lease is signed by more than one person, the obligations under this Lease shall
be joint and several.  The terms “Tenant” and “Landlord” or any pronoun used in
place thereof shall indicate and include the masculine or feminine, the singular
or plural number, individuals, firms or corporations, and their and each of
their respective successors, executors, administrators and permitted assigns,
according to the context hereof.  The term “rentable area” shall mean the
rentable area of the Premises or the Building as calculated by the Landlord on
the basis of the plans and specifications of the Building including a
proportionate share of any common areas.  Tenant hereby accepts and agrees to be
bound by the figures for the rentable space footage of the Premises and Tenant’s
Proportionate Share shown on the Reference Pages; however, Landlord may adjust
either or both figures if there is manifest error, addition or subtraction to
the Building or any business park or complex of which the Building is a part,
remeasurement or other circumstance reasonably justifying adjustment.  The term
“Building” refers to the structure in which the Premises are located and the
common areas (parking lots, sidewalks, landscaping, etc.) appurtenant
thereto.  If the Building is part of a larger complex of structures, the term
“Building” may include the entire complex, where appropriate (such as shared
Expenses, Insurance Costs or Taxes) and subject to Landlord’s reasonable
discretion.
 
31. TENANT’S AUTHORITY.  If Tenant signs as a corporation, partnership, trust or
other legal entity each of the persons executing this Lease on behalf of Tenant
represents and warrants that Tenant has been and is qualified to do business in
the state in which the Building is located, that the entity  has full right and
authority to enter into this Lease, and that all persons signing on behalf of
the entity  were authorized to do so by appropriate actions. Tenant agrees to
deliver to Landlord, simultaneously with the delivery of this Lease, a corporate
resolution, proof of due authorization by partners, opinion of counsel or other
appropriate documentation reasonably acceptable to Landlord evidencing the due
authorization of Tenant to enter into this Lease.
 
19

--------------------------------------------------------------------------------


 
Tenant hereby represents and warrants that neither Tenant, nor any persons or
entities holding any legal or beneficial interest whatsoever in Tenant, are (i)
the target of any sanctions program that is established by Executive Order of
the President or published by the Office of Foreign Assets Control, U.S.
Department of the Treasury (“OFAC”); (ii) designated by the President or OFAC
pursuant to the Trading with the Enemy Act, 50 U.S.C. App. § 5, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701-06, the Patriot
Act, Public Law 107-56, Executive Order 13224 (September 23, 2001) or any
Executive Order of the President issued pursuant to such statutes; or (iii)
named on the following list that is published by OFAC:  “List of Specially
Designated Nationals and Blocked Persons.”  If the foregoing representation is
untrue at any time during the Term, an Event of Default will be deemed to have
occurred, without the necessity of notice to Tenant.
 
32. FINANCIAL STATEMENTS AND CREDIT REPORTS.  At Landlord’s request and if not
then a publicly traded company, not more than once per calendar year, Tenant
shall deliver to Landlord a copy, certified by an officer of Tenant as being a
true and correct copy, of Tenant’s most recent audited financial statement, or,
if unaudited, certified by Tenant’s chief financial officer as being true,
complete and correct in all material respects.  Tenant hereby authorizes
Landlord to obtain one or more credit reports on Tenant at any time, and shall
execute such further authorizations as Landlord may reasonably require in order
to obtain a credit report.
 
33. COMMISSIONS.  Each of the parties represents and warrants to the other that
it has not dealt with any broker or finder in connection with this Lease, except
as described on the Reference Pages.
 
34. TIME AND APPLICABLE LAW.  Time is of the essence of this Lease and all of
its provisions.  This Lease shall in all respects be governed by the laws of the
state in which the Building is located.
 
35. SUCCESSORS AND ASSIGNS.  Subject to the provisions of Article 9, the terms,
covenants and conditions contained in this Lease shall be binding upon and inure
to the benefit of the heirs, successors, executors, administrators and assigns
of the parties to this Lease.
 
36. ENTIRE AGREEMENT.  This Lease, together with its exhibits, contains all
agreements of the parties to this Lease and supersedes any previous
negotiations.  There have been no representations made by the Landlord or any of
its representatives or understandings made between the parties other than those
set forth in this Lease and its exhibits.  This Lease may not be modified except
by a written instrument duly executed by the parties to this Lease.
 
37. EXAMINATION NOT OPTION.  Submission of this Lease shall not be deemed to be
a reservation of the Premises.  Landlord shall not be bound by this Lease until
it has received a copy of this Lease duly executed by Tenant and has delivered
to Tenant a copy of this Lease duly executed by Landlord, and until such
delivery Landlord reserves the right to exhibit and lease the Premises to other
prospective tenants.  Notwithstanding anything contained in this Lease to the
contrary, Landlord may withhold delivery of possession of the Premises from
Tenant until such time as Tenant has paid to Landlord any security deposit
required by Article 4.1, the first month’s rent as set forth in Article 3 and
any sum owed pursuant to this Lease.
 
38. RECORDATION.  Neither party shall record or register this Lease or a short
form memorandum thereof.
 
39. PARKING.
 
39.1 During the initial Term of this Lease, Tenant agrees to lease from Landlord
and Landlord agrees to lease to Tenant, the number and type of parking passes as
set forth on the Reference Page of this Lease.  Tenant shall have the right to
lease from Landlord up to five (5) additional spaces in the Building’s parking
garage at the then current market rates on an as-available, tenant-at-will
basis.  This right to park in the Building’s parking facilities (the “Parking
Facility”) shall be on an unreserved, nonexclusive, first come, first served
basis, for passenger-size automobiles and is subject to the following terms and
conditions:
 
39.1.1 Tenant shall pay to Landlord, or Landlord’s designated parking operator,
the Building’s prevailing monthly parking charges, without deduction or offset,
on the first day of each month during the Term of this Lease.  The initial
charges are specified on the Reference Page.  Landlord will notify Tenant upon
not less than thirty (30) days’ notice of any increases in the monthly parking
charges prior to billing Tenant any increases.  No deductions from the monthly
charge shall be made for days on which the Parking Facility is not used by
Tenant.
 
20

--------------------------------------------------------------------------------


 
39.1.2 Tenant shall at all times abide by and shall cause each of Tenant’s
employees, agents, customers, visitors, invitees, licensees, contractors,
assignees and subtenants (collectively, “Tenant’s Parties”) to abide by any
rules and regulations (“Rules”) for use of the Parking Facility that Landlord or
Landlord’s garage operator reasonably establishes from time to time, and
otherwise agrees to use the Parking Facility in a safe and lawful
manner.  Landlord reserves the right to adopt, modify and enforce the Rules
governing the use of the Parking Facility from time to time including any
key-card, sticker or other identification or entrance system and hours of
operation.  Landlord may refuse to permit any person who violates such Rules to
park in the Parking Facility, and any violation of the Rules shall subject the
car to removal from the Parking Facility.
 
39.1.3 Unless specified to the contrary above, the parking spaces hereunder
shall be provided on a non-designated "first-come, first-served"
basis.  Landlord reserves the right to assign specific spaces, and to reserve
spaces for visitors, small cars, disabled persons or for other tenants or
guests, and Tenant shall not park and shall not allow Tenant’s Parties to park
in any such assigned or reserved spaces.  Tenant may validate visitor parking by
such method as Landlord may approve, at the validation rate from time to time
generally applicable to visitor parking.  Tenant acknowledges that the Parking
Facility may be closed entirely or in part in order to make repairs or perform
maintenance services, or to alter, modify, re-stripe or renovate the Parking
Facility, or if required by casualty, strike, condemnation, act of God,
governmental law or requirement or other reason beyond the operator’s reasonable
control.
 
39.1.4 Tenant acknowledges that to the fullest extent permitted by law, Landlord
shall have no liability for any damage to property or other items located in the
parking areas of the Project (including without limitation, any loss or damage
to tenant's automobile or the contents thereof due to theft, vandalism or
accident), nor for any personal injuries or death arising out of the use of the
Parking Facility by Tenant or any Tenant’s Parties, whether or not such loss or
damage results from Landlord's active negligence or negligent omission.  The
limitation on Landlord's liability under the preceding sentence shall not apply
however to loss or damage arising directly from Landlord's willful
misconduct.  Without limiting the foregoing, if Landlord arranges for the
parking areas to be operated by an independent contractor not affiliated with
Landlord, Tenant acknowledges that Landlord shall have no liability for claims
arising through acts or omissions of such independent contractor.  Tenant and
Tenant’s Parties each hereby voluntarily releases, discharges, waives and
relinquishes any and all actions or causes of action for personal injury or
property damage occurring to Tenant or any of Tenant’s Parties arising as a
result of parking in the Parking Facility, or any activities incidental thereto,
wherever or however the same may occur, and further agrees that Tenant will not
prosecute any claim for personal injury or property damage against Landlord or
any of its officers, agents, servants or employees for any said causes of action
and in all events, Tenant agrees to look first to its insurance carrier and to
require that Tenant's Parties look first to their respective insurance carriers
for payment of any losses sustained in connection with any use of the Parking
Facility.  Tenant hereby waives on behalf of its insurance carriers all rights
of subrogation against Landlord or Landlord's agents.
 
39.1.5 Tenant’s right to park as described in this Article and this Lease is
exclusive to Tenant and shall not pass to any assignee or sublessee without the
express written consent of Landlord, which consent shall not be unreasonably
withheld, delayed or conditioned.
 
39.1.6 In the event any surcharge or regulatory fee is at any time imposed by
any governmental authority with reference to parking, Tenant shall (commencing
after two (2) weeks’ notice to Tenant) pay, per parking pass, such surcharge or
regulatory fee to Landlord in advance on the first day of each calendar month
concurrently with the month installment of rent due under this Lease.  Landlord
will enforce any surcharge or fee in an equitable manner amongst the Building
tenants.
 
39.2 If Tenant violates any of the terms and conditions of this Article, the
operator of the Parking Facility shall have the right to remove from the Parking
Facility any vehicles hereunder which shall have been involved or shall have
been owned or driven by parties involved in causing such violation, without
liability therefore whatsoever.  In addition, Landlord shall have the right to
cancel Tenant’s right to use the Parking Facility pursuant to this Article upon
thirty (30) days' written notice, unless within such thirty (30) day period,
Tenant cures such default.  Such cancellation right shall be cumulative and in
addition to any other rights or remedies available to Landlord at law or equity,
or provided under this Lease.
 
21

--------------------------------------------------------------------------------


 
40. RENEWAL OPTION.  Tenant shall, provided the Lease is in full force and
effect and there is no uncured Event of Default under any of the other terms and
conditions of the Lease at the time of notification or commencement, have one
(1) successive option to renew this Lease for a term of three (3) years each,
for the portion of the Premises being leased by Tenant as of the date the
renewal term is to commence, on the same terms and conditions set forth in the
Lease, except as modified by the terms, covenants and conditions as set forth
below:
 
40.1 If Tenant elects to exercise said option, then Tenant shall provide
Landlord with written notice no earlier than the date which is twelve (12)
months prior to the expiration of the then current term of the Lease but no
later than the date which is nine (9) months prior to the expiration of the then
current term of this Lease.  If Tenant fails to provide such notice, Tenant
shall have no further or additional right to extend or renew the term of the
Lease.
 
40.2 The Annual Rent and Monthly Installment in effect at the expiration of the
then current term of the Lease shall be adjusted to reflect 95% of the current
fair market rental for comparable space in the Building and in other similar
buildings in the same rental market as of the date the renewal term is to
commence, taking into account the specific provisions of the Lease which will
remain constant.  Landlord shall advise Tenant of the new Annual Rent and
Monthly Installment for the Premises no later than thirty (30) days after
receipt of Tenant’s written request therefor.  Said request shall be made no
earlier than thirty (30) days prior to the first date on which Tenant may
exercise its option under this Paragraph.  Said notification of the new Annual
Rent may include a provision for its escalation to provide for a change in fair
market rental between the time of notification and the commencement of the
renewal term. If Tenant and Landlord are unable to agree on a mutually
acceptable rental rate not later than sixty (60) days prior to the expiration of
the then current term, then  Landlord and Tenant shall each appoint a qualified
MAI appraiser doing business in the area, in turn those two independent MAI
appraisers shall appoint a third MAI appraiser and the majority shall decide
upon the fair market rental for the Premises as of the expiration of the then
current term.  Landlord and Tenant shall equally share in the expense of this
appraisal.
 
40.3 This option is not transferable, except to an Affiliate; the parties hereto
acknowledge and agree that they intend that the aforesaid option to renew this
Lease shall be “personal” to Tenant as set forth above and that in no event will
any assignee or sublessee, except an Affiliate, have any rights to exercise the
aforesaid option to renew.
 
41. LIMITATION OF LANDLORD’S LIABILITY.  Redress for any claim against Landlord
under this Lease shall be limited to and enforceable only against and to the
extent of Landlord’s interest in the Building.  The obligations of Landlord
under this Lease are not intended to be and shall not be personally binding on,
nor shall any resort be had to the private properties of, any of its or its
investment manager’s trustees, directors, officers, partners, beneficiaries,
members, stockholders, employees, or agents, and in no case shall Landlord be
liable to Tenant hereunder for any lost profits, damage to business, or any form
of special, indirect or consequential damages.
 
22

--------------------------------------------------------------------------------




LANDLORD:
TENANT:
       
RREEF AMERICA REIT II CORP. PPP, a Maryland corporation
ORE PHARMACEUTICALS INC., a Delaware corporation
   
By:RREEF Management Company, a Delaware corporation, Authorized Agent
     
By:           /s/ Robert
Seaman                                                       
By:           /s/ Mark J.
Gabrielson                                                       
   
Name:                 Robert Seaman
Name:          Mark J. Gabrielson
   
Title:                 Vice President - District Manager
Title:           CEO                                                       
   
Dated: June 9, 2009
Dated: June 4, 2009
   

 
23

--------------------------------------------------------------------------------


 
EXHIBIT A – FLOOR PLAN DEPICTING THE PREMISES
 
attached to and made a part of Lease bearing the
Lease Reference Date of May 14, 2009 between
RREEF AMERICA REIT II CORP. PPP, as Landlord and
ORE PHARMACEUTICALS INC., as Tenant
 
Riverfront Office Park, One Main Street, Cambridge, Massachusetts 02142
 
Exhibits A and A-1 are intended only to show the general layout of the Premises
and the Building as of the beginning of the Term of this Lease.  They does not
in any way supersede any of Landlord’s rights set forth in Article 17 with
respect to arrangements and/or locations of public parts of the Building and
changes in such arrangements and/or locations.  They are not to be scaled; any
measurements or distances shown should be taken as approximate.
 
(See hatched area on plan attached to Exhibit B)
 
 

   
 
 
 
Initials

 

--------------------------------------------------------------------------------



EXHIBIT A-1 – SITE PLAN
 
attached to and made a part of Lease bearing the
Lease Reference Date of May 14, 2009 between
RREEF AMERICA REIT II CORP. PPP, as Landlord and
ORE PHARMACEUTICALS INC., as Tenant
 
Riverfront Office Park, One Main Street, Cambridge, Massachusetts 02142
 
[graphic.jpg]
 

   
 
 
 
Initials

 

--------------------------------------------------------------------------------


 
EXHIBIT A-2 – LEGAL DESCRIPTION OF THE LOT
 
attached to and made a part of Lease bearing the
Lease Reference Date of May 14, 2009 between
RREEF AMERICA REIT II CORP. PPP, as Landlord and
ORE PHARMACEUTICALS INC., as Tenant
 
Riverfront Office Park, One Main Street, Cambridge, Massachusetts 02142
 
A certain parcel of land in the City of Cambridge, Middlesex County,
Massachusetts, bounded and described as follows:
 
SOUTHWESTERLY
at the intersection of Main Street and First Street, by four lines measuring
44.72 feet, 129.49 feet, 24.15 feet, and 41. I6 feet, respectively;
    SOUTHERLY  by Main Street by a line measuring 404.86 feet;      WESTERLY  
by Lot 1, by a line measuring 154.28 feet; and      NORTHERLY  by the Broad
Canal, 594.60 feet. 

                                                                                                                           
Said parcel is shown as Lot 2 on a "Subdivision Plan of Land in Cambridge, Mass.
(Middlesex County)", dated April 24, 1981, and revised September 4, 1981, drawn
by Boston Survey Consultants, and prepared for Darvel Realty Trust, recorded
with Middlesex Southern District Registry of Deeds in Book 14412, Page 199.
 

   
 
 
 
Initials

 

--------------------------------------------------------------------------------


 
EXHIBIT B – INITIAL ALTERATIONS
 
attached to and made a part of Lease bearing the
Lease Reference Date of May 14, 2009 between
RREEF AMERICA REIT II CORP. PPP, as Landlord and
ORE PHARMACEUTICALS INC., as Tenant
 
Riverfront Office Park, One Main Street, Cambridge, Massachusetts 02142
 
Landlord will deliver the Premises to Tenant in accordance with the attached
plan and improvements as listed below. Landlord shall have no obligation to
perform or construct any other improvements or alterations, nor to provide any
allowance or reimbursement, other than as provided in this Lease, for any
alterations or improvements.
 
Landlord shall provide the following improvements utilizing Building standard
materials and finishes:
 
1.  
Paint and install new carpet throughout the Premises with materials and finishes
chosen by Tenant from Landlord’s Building standard selection.

 
2.  
Install a glass wall in the existing conference room facing the reception area.

 
3.  
Install a sink and dishwasher in the existing dry kitchenette area.

 
(see hatched area on attached plan)
 
 

   
 
 
 
Initials

 
B-1

--------------------------------------------------------------------------------


 
[graphic1.jpg]
 
 

   
 
 
 
Initials

 
B-2

--------------------------------------------------------------------------------


 
 
EXHIBIT C – COMMENCEMENT DATE MEMORANDUM
 
attached to and made a part of Lease bearing the
Lease Reference Date of May 14, 2009 between
RREEF AMERICA REIT II CORP. PPP, as Landlord and
ORE PHARMACEUTICALS INC., as Tenant
 
Riverfront Office Park, One Main Street, Cambridge, Massachusetts 02142
 
COMMENCEMENT DATE MEMORANDUM
 
THIS MEMORANDUM, made as of __________, 2009, by and between RREEF AMERICA REIT
II CORP. PPP, a Maryland corporation (“Landlord”) and ORE PHARMACEUTICALS INC.,
a Delaware corporation (“Tenant”).
 
Recitals:
 
A.  
Landlord and Tenant are parties to that certain Lease, dated for reference May
14, 2009 (the “Lease”) for certain premises (the “Premises”) consisting of
approximately 4,077 square feet at the building commonly known as One Main
Street, Cambridge, Massachusetts.

 
B.  
Tenant is in possession of the Premises and the Term of the Lease has commenced.

 
C.  
Landlord and Tenant desire to enter into this Memorandum confirming the
Commencement Date, the Termination Date and other matters under the Lease.

 
NOW, THEREFORE, Landlord and Tenant agree as follows:
 
1. The actual Commencement Date is ________________.
 
2. The actual Termination Date is ____________________.
 
3. The schedule of the Annual Rent and the Monthly Installment of Rent set forth
on the Reference Pages is deleted in its entirety, and the following is
substituted therefor:
 
[insert rent schedule]
 
4. Capitalized terms not defined herein shall have the same meaning as set forth
in the Lease.
 
 

   
 
 
 
Initials

 
C-1

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year first above written.
 
LANDLORD:
TENANT:
   
RREEF AMERICA REIT II CORP. PPP, a Maryland corporation
ORE PHARMACEUTICALS INC., a Delaware corporation
   
By:RREEF Management Company, a Delaware corporation, Authorized Agent
     
By:  SAMPLE – DO NOT EXECUTE
By:  SAMPLE – DO NOT EXECUTE
   
Name:                 Robert Seaman
Name:                                                                  
   
Title:                 Vice President - District Manager
Title:                                                                  
   
Dated: , 2009
Dated: , 2009
   

 
 
 
 

   
 
 
 
Initials

 
C-2

--------------------------------------------------------------------------------



 
EXHIBIT D – RULES AND REGULATIONS
 
attached to and made a part of Lease bearing the
Lease Reference Date of May 14, 2009 between
RREEF AMERICA REIT II CORP. PPP, as Landlord and
ORE PHARMACEUTICALS INC., as Tenant
 
Riverfront Office Park, One Main Street, Cambridge, Massachusetts 02142
 
1. No sign, placard, picture, advertisement, name or notice shall be installed
or displayed on any part of the outside or inside of the Building without the
prior written consent of the Landlord.  Landlord shall have the right to remove,
at Tenant’s expense and without notice, any sign installed or displayed in
violation of this rule.  All approved signs or lettering on doors and walls
shall be printed, painted, affixed or inscribed at Tenant’s expense by a vendor
designated or approved by Landlord.  In addition, Landlord reserves the right to
change from time to time the format of the signs or lettering and to require
previously approved signs or lettering to be appropriately altered.  Landlord
shall provide Tenant with Building standard directory signage on the lobby and
third floor with the initial cost thereof borne by Landlord.
 
2. If Landlord objects in writing to any curtains, blinds, shades or screens
attached to or hung in or used in connection with any window or door of the
Premises, Tenant shall immediately discontinue such use.  No awning shall be
permitted on any part of the Premises.  Tenant shall not place anything or allow
anything to be placed against or near any glass partitions or doors or windows
which may appear unsightly, in the opinion of Landlord, from outside the
Premises.
 
3. Tenant shall not obstruct any sidewalks, halls, passages, exits, entrances,
elevators, or stairways of the Building. No tenant and no employee or invitee of
any tenant shall go upon the roof of the Building.
 
4. Any directory of the Building, if provided, will be exclusively for the
display of the name and location of tenants only and Landlord reserves the right
to exclude any other names. Except for the initial listing, Landlord reserves
the right to charge for changes to Tenant’s directory listing at Landlord’s
actual cost.
 
5. All cleaning and janitorial services for the Building and the Premises shall
be provided exclusively through Landlord.  Tenant shall not cause any
unnecessary labor by carelessness or indifference to the good order and
cleanliness of the Premises.  Landlord shall not in any way be responsible to
any Tenant for any loss of property on the Premises, however occurring, or for
any damage to any Tenant’s property by the janitor or any other employee or any
other person.
 
6. The toilet rooms, toilets, urinals, wash bowls and other apparatus shall not
be used for any purpose other than that for which they were constructed.  No
foreign substance of any kind whatsoever shall be thrown into any of them, and
the expense of any breakage, stoppage or damage resulting from the violation of
this rule shall be borne by the Tenant who, or whose employees or invitees,
shall have caused it.
 
7. Tenant shall store all its trash and garbage within its Premises.  Tenant
shall not place in any trash box or receptacle any material which cannot be
disposed of in the ordinary and customary manner of trash and garbage
disposal.  All garbage and refuse disposal shall be made in accordance with
directions issued from time to time by Landlord. Tenant will comply with any and
all recycling procedures designated by Landlord.
 
8. Landlord will furnish Tenant two (2) keys free of charge to each door in the
Premises that has a passage way lock.  Landlord may charge Tenant a reasonable
amount for any additional keys, and Tenant shall not make or have made
additional keys on its own. Tenant shall not alter any lock or install a new or
additional lock or bolt on any door of its Premises.  Tenant, upon the
termination of its tenancy, shall deliver to Landlord the keys of all doors
which have been furnished to Tenant, and in the event of loss of any keys so
furnished, shall pay Landlord therefor.
 

   
 
 
 
Initials

 
D-1

--------------------------------------------------------------------------------


 
9. If Tenant requires telephone, data, burglar alarm or similar service, the
cost of purchasing, installing and maintaining such service shall be borne
solely by Tenant.  No boring or cutting for wires will be allowed without the
prior written consent of Landlord.
 
10. No equipment, materials, furniture, packages, bulk supplies, merchandise or
other property will be received in the Building or carried in the elevators
except between such hours and in such elevators as may be designated by
Landlord.  The persons employed to move such equipment or materials in or out of
the Building must be acceptable to Landlord.
 
11. Tenant shall not place a load upon any floor which exceeds the load per
square foot which such floor was designed to carry and which is allowed by
law.  Heavy objects shall stand on such platforms as determined by Landlord to
be necessary to properly distribute the weight.  Business machines and
mechanical equipment belonging to Tenant which cause noise or vibration that may
be transmitted to the structure of the Building or to any space in the Building
to such a degree as to be objectionable to Landlord or to any tenants shall be
placed and maintained by Tenant, at Tenant’s expense, on vibration eliminators
or other devices sufficient to eliminate the noise or vibration. Landlord will
not be responsible for loss of or damage to any such equipment or other property
from any cause, and all damage done to the Building by maintaining or moving
such equipment or other property shall be repaired at the expense of Tenant.
 
12. Landlord shall in all cases retain the right to control and prevent access
to the Building of all persons whose presence in the judgment of Landlord would
be prejudicial to the safety, character, reputation or interests of the Building
and its tenants, provided that nothing contained in this rule shall be construed
to prevent such access to persons with whom any tenant normally deals in the
ordinary course of its business, unless such persons are engaged in illegal
activities.  Landlord reserves the right to exclude from the Building between
the hours of 6 p.m. and 7 a.m. the following day, or such other hours as may be
established from time to time by Landlord, and on Sundays and legal holidays,
any person unless that person is known to the person or employee in charge of
the Building and has a pass or is properly identified.  Tenant shall be
responsible for all persons for whom it requests passes and shall be liable to
Landlord for all acts of such persons.  Landlord shall not be liable for damages
for any error with regard to the admission to or exclusion from the Building of
any person.
 
13. Tenant shall not use any method of heating or air conditioning other than
that supplied or approved in writing by Landlord.
 
14. Tenant shall not waste electricity, water or air conditioning.  Tenant shall
keep corridor doors closed. Tenant shall close and lock the doors of its
Premises and entirely shut off all water faucets or other water apparatus and
electricity, gas or air outlets before Tenant and its employees leave the
Premises.
 
15. Tenant shall not install any radio or television antenna, satellite dish,
loudspeaker or other device on the roof or exterior walls of the Building
without Landlord’s prior written consent, which consent may be withheld in
Landlord’s sole discretion, and which consent may in any event be conditioned
upon Tenant’s execution of Landlord’s standard form of license
agreement.  Tenant shall be responsible for any interference caused by such
installation.
 
16. Tenant shall not mark, drive nails, screw or drill into the partitions,
woodwork, plaster, or drywall (except for pictures, tackboards and similar
office uses) or in any way deface the Premises.  Tenant shall not cut or bore
holes for wires.  Tenant shall not affix any floor covering to the floor of the
Premises in any manner except as approved by Landlord.  Tenant shall repair any
damage resulting from noncompliance with this rule.
 
17. Tenant shall not install, maintain or operate upon the Premises any vending
machine without Landlord’s prior written consent, except that Tenant may install
food and drink vending machines solely for the convenience of its employees.
 
18. No cooking shall be done or permitted by any tenant on the Premises, except
that Underwriters’ Laboratory approved microwave ovens or equipment for brewing
coffee, tea, hot chocolate and similar beverages shall be permitted provided
that such equipment and use is in accordance with all applicable federal, state
and city laws, codes, ordinances, rules and regulations.
 
 

   
 
 
 
Initials

 
D-2

--------------------------------------------------------------------------------


 
19. Tenant shall not use in any space or in the public halls of the Building any
hand trucks except those equipped with the rubber tires and side guards or such
other material-handling equipment as Landlord may approve.  Tenant shall not
bring any other vehicles of any kind into the Building.
 
20. Tenant shall not permit any motor vehicles to be washed or mechanical work
or maintenance of motor vehicles to be performed in any parking lot.
 
21. Tenant shall not use the name of the Building or any photograph or likeness
of the Building in connection with or in promoting or advertising Tenant’s
business, except that Tenant may include the Building name in Tenant’s
address.  Landlord shall have the right, exercisable without notice and without
liability to any tenant, to change the name and address of the Building.
 
22. Tenant requests for services must be submitted to the Building office by an
authorized individual.  Employees of Landlord shall not perform any work or do
anything outside of their regular duties unless under special instruction from
Landlord, and no employee of Landlord will admit any person (Tenant or
otherwise) to any office without specific instructions from Landlord.
 
23. Tenant shall not permit smoking or carrying of lighted cigarettes or cigars
other than in areas designated by Landlord as smoking areas.
 
24. Canvassing, soliciting, distribution of handbills or any other written
material in the Building is prohibited and each tenant shall cooperate to
prevent the same.  No tenant shall solicit business from other tenants or permit
the sale of any good or merchandise in the Building without the written consent
of Landlord.
 
25. Tenant shall not permit any animals other than service animals, e.g.
seeing-eye dogs, to be brought or kept in or about the Premises or any common
area of the Building.
 
26. These Rules and Regulations are in addition to, and shall not be construed
to in any way modify or amend, in whole or in part, the terms, covenants,
agreements and conditions of any lease of any premises in the Building. Landlord
may waive any one or more of these Rules and Regulations for the benefit of any
particular tenant or tenants, but no such waiver by Landlord shall be construed
as a waiver of such Rules and Regulations in favor of any other tenant or
tenants, nor prevent Landlord from thereafter enforcing any such Rules and
Regulations against any or all of the tenants of the Building.
 
27. Landlord reserves the right to make such other and reasonable rules and
regulations as in its judgment may from time to time be needed for safety and
security, for care and cleanliness of the Building, and for the preservation of
good order in and about the Building.  Tenant agrees to abide by all such rules
and regulations herein stated and any additional reasonable rules and
regulations which are adopted. Tenant shall be responsible for the observance of
all of the foregoing rules by Tenant’s employees, agents, clients, customers,
invitees and guests.
 
 

   
 
 
 
Initials

 
D-3

--------------------------------------------------------------------------------


 
EXHIBIT E – ELECTRICITY COSTS
 
attached to and made a part of Lease bearing the
Lease Reference Date of May 14, 2009 between
RREEF AMERICA REIT II CORP. PPP, as Landlord and
ORE PHARMACEUTICALS INC., as Tenant
 
Riverfront Office Park, One Main Street, Cambridge, Massachusetts 02142
 
PROCEDURE FOR ALLOCATION OF COSTS OF ELECTRIC POWER USAGE BY TENANTS
 
1. Main electric service to the Building will be provided by the local utility
company to a single main meter.  All charges by the utility will be read from
this meter and billed to and paid by Landlord at rates established by the
utility company.
 
2. In order to allocate charges for electric service fairly among tenants in
relation to the relative amounts of electricity used by each tenant, additional
meters (known as “check meters”) will be installed by Landlord for each tenant
to measure all electricity provided for lights and power to that tenant.  This
shall not, however, include the following, which shall be wired from the main
Building service and not through the check meters:  stairwell and emergency
lights; elevators; heat pumps and HVAC in the Building; exterior lighting; and
all main Building mechanical systems (common areas on each floor, including the
elevator lobby, corridors, and bathrooms, will have service through the check
meters on each floor) (the “Basic Building Electricity”) and which shall be
separately metered.
 
3. Additional check meters may be installed by Landlord where necessary to
assure measurement of all electric service to tenant areas (e.g., in the case of
separate dedicated circuits to computer rooms, cafeterias, or other special
purpose facilities).  Ground floor tenant space will be check-metered if it is
not separately metered.  In addition, further modification to the number and
location of check meters may be made by Landlord if required to improve the
quality of information obtained thereby.
 
4. Landlord will cause the check meters to be read monthly by its employees and
will perform an analysis of the information for the purpose of determining an
equitable allocation of the costs of electric service among the tenants in the
Building in relation to the respective amounts of usage of electricity by those
tenants.
 
5. Each tenant’s allocable share (“Tenant’s Allocable Electricity Cost”), shall
be determined by Landlord on the following basis:
 
(a)  
The total kilowatt hour usage for the period under evaluation shall be
established for each check meter and also for the Building as a whole by a
reading of the main Building meter for that period.

 
(b)  
The cost of the total amount of electricity supplied for usage by tenants during
the period (exclusive of the Base Building Electricity) (herein called “Tenant
Electricity”) shall be determined by multiplying the total cost of electricity
as invoiced by the utility company for the same period by a fraction, the
numerator of which is the total amount of kilowatt hour usage as measured by all
of the Tenant Electricity check meters in the Building and the denominator of
which is the total amount of kilowatt hour usage for the Building as measured by
the main Building electric meter.

 
(c)  
Tenant’s Allocable Electricity Cost for the period shall be determined by
multiplying the total costs of Tenant Electricity by a fraction, the numerator
of which is the kilowatt hour usage of Tenant Electricity by said tenant
(calculated as the sum of kilowatt hour usage during the period measured by all
check meters serving its premises) and the denominator of which is the total
kilowatt hour usage of Tenant Electricity for the same period.

 
 

   
 
 
 
Initials

 

--------------------------------------------------------------------------------


 
(d)  
Where part or all of the rentable area on a floor has been occupied by a tenant
for less than all of the period for which said Tenant’s Allocable Electricity
Cost is being calculated, appropriate and equitable modifications shall be made
to the allocation formula so that each tenant’s allocable share of costs
equitably reflects its period of occupancy, provided that in no event shall the
total of all costs as allocated to tenants be less than the total cost of Tenant
Electricity for said period.

 
6. All costs of Base Building Electricity to Landlord shall be treated as part
of the Expenses of the Building for purposes of determining the allocation of
those costs.
 

   
 
 
 
Initials

 